 

                       Exhibit10.1

Exhibit 1.1

BUSINESS FINANCING AGREEMENT

 

Borrower:

 

ADESTO TECHNOLOGIES CORPORATION

 

Lender:

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

 

1250 Borregas Avenue

 

 

 

55 Almaden Boulevard, Suite 100

 

 

Sunnyvale, CA 94089

 

 

 

San Jose, CA 95113

This BUSINESS FINANCING AGREEMENT, dated as of July 7, 2016, is made and entered
into between WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION (“Lender”) and ADESTO
TECHNOLOGIES CORPORATION, a Delaware corporation (“Borrower”) on the following
terms and conditions:

1.

REVOLVING CREDIT LINE.

 

1.1

Advances. Subject to the terms and conditions of this Agreement, from the date
on which this Agreement becomes effective until the Maturity Date, Lender will
make Advances to Borrower not exceeding the Credit Limit or the Borrowing Base,
whichever is less; provided that in no event shall Lender be obligated to make
any Advance that results in an Overadvance or while any Overadvance is
outstanding. Amounts borrowed under this Section may be repaid and reborrowed
during the term of this Agreement. It shall be a condition to each Advance that
(a) an Advance Request acceptable to Lender has been received by Lender, (b) all
of the representations and warranties set forth in Section 3 are true and
correct on the date of such Advance as though made at and as of each such date
except for representations and warranties that refer to a specific earlier date
which must have been true and correct as of such earlier date, and (c) no
Default has occurred and is continuing, or would result from such Advance.

 

1.2

Advance Requests. Borrower may request that Lender make an Advance by delivering
to Lender an Advance Request therefor and Lender shall be entitled to rely on
all the information provided by Borrower to Lender on or with the Advance
Request. The Lender may honor Advance Requests, instructions or repayments given
by the Borrower (if an individual) or by any Authorized Person.

 

1.3

Due Diligence. Lender may audit Borrower’s Receivables and any and all records
pertaining to the Collateral, at Lender’s sole discretion and at Borrower’s
expense. The first such audit shall be completed prior to the first Advance
being made and no less often than annually thereafter. Lender may at any time
and from time to time contact Account Debtors and other persons obligated or
knowledgeable in respect of Receivables to confirm the Receivable Amount of such
Receivables, to determine whether Receivables constitute Eligible Receivables,
and for any other purpose in connection with this Agreement. If any of the
Collateral or Borrower's books or records pertaining to the Collateral are in
the possession of a third party, Borrower authorizes that third party to permit
Lender or its agents to have access to perform inspections or audits thereof and
to respond to Lender's requests for information concerning such Collateral and
records.

 

1.4

Collections.

 

(a)

Lender shall have the exclusive right to receive all Collections on all
Receivables. Borrower shall (i) immediately notify, transfer and deliver to
Lender all Collections Borrower receives for deposit into an account under the
sole control of Lender (the “Collection Account”), (ii) deliver to Lender a
detailed cash receipts journal on Friday of each week until the Lockbox is
operational, and (iii) immediately enter into a collection services agreement
acceptable to Lender (the “Lockbox Agreement”) pursuant to which all Collections
received in the Lockbox shall be deposited into the Collection Account. Borrower
shall use the Lockbox address as the remit to and payment address for all of
Borrower’s Collections from Account Debtors, and Borrower shall instruct all
Account Debtors to make payments either directly to the Lockbox for deposit by
Lender directly to the Collection Account, or instruct them to deliver such
payments to Lender by wire transfer, ACH, or other means as Lender may direct
for deposit to the Lockbox or Collection Account. It will be considered an
immediate Event of Default if this does not occur or the Lockbox is not
operational within 15 days of the date of this Agreement.

 

(b)

At Lender’s option, Lender may either (i) transfer all Collections deposited
into the Collection Account to Borrower’s Account, or (ii) apply the Collections
deposited into the Collection Account to the outstanding Account Balance, in
either case, within three business days of the date received; provided that upon
the occurrence and during the continuance of any Default, Lender may apply all
Collections to the Obligations in such order and manner as Lender may determine.
Lender has no duty to do any act other than to apply such amounts as required
above. If an item of Collections is not honored or Lender does not receive good
funds for any reason, any amount previously transferred to Borrower’s Account or
applied to the Account Balance shall be reversed as of the date transferred or
applied, as applicable, and, if applied to the Account Balance, the Finance
Charge will accrue as if the

 

WEST\269892266.4

355157- 0001621

--------------------------------------------------------------------------------

 

 

Collections had not been so applied. Lender shall have, with respect to any
goods related to the Receivables, all the rights and remedies of an unpaid
seller under the UCC and other applicable law, including the rights of replevin,
claim and delivery, reclamation and stoppage in transit.

 

1.5

Receivables Activity Report. Within 30 days after the end of each Month End,
Lender shall send to Borrower a report covering the transactions for the prior
billing period , including the amount of all Advances, Collections, Adjustments,
Finance Charges, and other fees and charges. The accounting shall be deemed
correct and conclusive unless Borrower makes written objection to Lender within
30 days after the Lender sends the accounting to Borrower.

 

1.6

Adjustments. Any Adjustments or disputes asserted by any Account Debtor will be,
on a monthly basis (after receipt by Lender of the reporting required by Section
4.9(g) hereof), reviewed with Lender, in a matter satisfactory to Lender, and
Lender will have the right to adjust the Borrowing Base reserve based on such
review. So long as any Obligations are outstanding, Lender shall have the right,
at any time, to take possession of any rejected, returned, or recovered personal
property. If such possession is not taken by Lender and upon Lender’s request,
Borrower is to resell it for Lender’s account at Borrower’s expense with the
proceeds made payable to Lender. While Borrower retains possession of any
returned goods, Borrower shall segregate said goods and mark them as property of
Lender.

 

1.7

Recourse; Maturity. Advances and the other Obligations shall be with full
recourse against Borrower. On the Maturity Date, the Borrower will pay all then
outstanding Advances and other Obligations to the Lender or such earlier date as
shall be herein provided.

 

1.8

Cash Management Services. Borrower may use availability hereunder up to the Cash
Management Sublimit for Lender's cash management services, which may include
merchant services, direct deposit of payroll, business credit card, and check
cashing services identified in various cash management services agreements
related to such services (the “Cash Management Services”). The entire Cash
Management Sublimit will be treated as an Advance for purposes of determining
availability under the Credit Limit and shall decrease, on a dollar-for-dollar
basis, the amount available for other Advances. The Cash Management Services
shall be subject to additional terms set forth in applicable cash management
services agreements. If at any time this Agreement is terminated or otherwise
ceases to exist, Borrower shall immediately secure in cash all obligations with
respect to Cash Management Services on terms reasonably acceptable to Lender.

 

1.9

Overadvances. Upon any occurrence of an Overadvance, Borrower shall immediately
pay down the Advances such that, after giving effect to such payments, no
Overadvance exists.

 

1.10

Term Loan.

 

(a)

Term Loan. Subject to the terms and conditions of this Agreement, on the date
hereof, or as soon thereafter as all conditions precedent to the making thereof
have been met, Lender hereby agrees to make a loan to Borrower in the principal
amount of $18,000,000 (the “Term Loan”) which shall be used to refinance all
indebtedness owing from Borrower to Opus Bank and for general working capital.

 

(b)

Interest on the Term Loan. The outstanding principal amount of the Term Loan
shall accrue interest at the Term Loan Rate and shall be payable in accordance
with Section 1.10(c).

 

(c)

Repayment. Borrower shall make “interest only” payments on the outstanding
principal amount of the Term Loan beginning on July 10, 2016 and on the tenth
(10th) calendar day of each month thereafter. Borrower shall repay the Term Loan
in (i) 33 equal monthly installments of principal, plus (ii) monthly payments of
interest beginning on October 10, 2016, and on the 10th calendar day of each
month thereafter, until the Term Loan Maturity Date. In any event, on the Term
Loan Maturity Date, Borrower will repay the remaining principal balance plus any
interest then due on the Term Loan.

 

(d)

Prepayment. Borrower may prepay all but not less than all of the Term Loan at
any time along with the Termination Fee.

2.

FEES AND FINANCE CHARGES.

 

2.1

Finance Charges. Lender may, but is not required to, deduct the amount of
accrued Finance Charge from Collections received by Lender. The accrued and
unpaid Finance Charge shall be due and payable within 10 calendar days after
each Month End during the term hereof.

 

2.2

Fees.

 

(a)

Maintenance Fee. On each Month End, Borrower shall pay to lender the accrued
unpaid Maintenance Fee for the Monthly Period ending on such Month End.

 

WEST\269892266.4

355157- 0001622

--------------------------------------------------------------------------------

 

 

(b)

Termination Fee. In the event this Agreement is terminated prior to the first
anniversary of the date of this Agreement, Borrower shall pay the Termination
Fee to Lender.

 

(c)

Facility Fee. Borrower shall pay the Facility Fee to Lender promptly upon the
execution of this Agreement and annually thereafter.

 

(d)

Cash Management Fees. Borrower shall pay to Lender fees in connection with the
Cash Management Services as determined in accordance with Lender’s standard fees
and charges then in effect for such activity.

 

(e)

Due Diligence Fee. Borrower shall pay the Due Diligence Fee to Lender promptly
upon the execution of this Agreement (payment of which Lender hereby
acknowledges has been received) and annually thereafter.

 

(f)

Term Loan Facility Fee. Borrower shall pay the Term Loan Facility Fee to Lender
promptly upon the execution of this Agreement.

3.

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants:

 

3.1

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Lender contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statement contained
in the certificates or statement not misleading.

 

3.2

Borrower is duly existing and in good standing in its state of formation and
qualified and licensed to do business in, and in good standing in, any state in
which the conduct of its business or its ownership of property requires that it
be qualified unless such failure to be in good standing or qualified and
licensed would not reasonably be expected to result in a material adverse
effect.

 

3.3

The execution, delivery and performance of this Agreement has been duly
authorized, and does not conflict with Borrower’s organizational documents, nor
constitute an Event of Default under any material agreement by which Borrower is
bound. Borrower is not in default under any material agreement to which or by
which it is bound.

 

3.4

Borrower has good title to the Collateral and all inventory, subject to
Permitted Liens, is in all material respects of good and marketable quality,
free from material defects.

 

3.5

Borrower’s name, form of organization, chief executive office, and the place
where the records concerning all Receivables and Collateral are kept is set
forth at the beginning of this Agreement, Borrower is located at its address for
notices set forth in this Agreement.

 

3.6

If Borrower owns, holds or has any interest in, any copyrights (whether
registered, or unregistered), patents or trademarks, and licenses of any of the
foregoing, such interest has been specifically disclosed and identified to
Lender in writing.

4.

MISCELLANEOUS PROVISIONS. Borrower will:

 

4.1

Maintain its corporate existence and good standing in its jurisdiction of
incorporation and maintain its qualification in each jurisdiction necessary to
Borrower's business or operations and not merge or consolidate with or into any
other business organization, or acquire all or substantially all of the capital
stock or property of a third party, unless (i) any such acquired entity becomes
a “borrower” under this Agreement and (ii) Lender has previously consented to
the applicable transaction in writing.

 

4.2

Give Lender at least 30 days prior written notice of changes to its name,
organization, chief executive office or location of records.

 

4.3

Pay all its taxes including gross payroll, withholding and sales taxes when due
and will deliver satisfactory evidence of payment to Lender if requested.

 

4.4

Maintain:

 

(a)

insurance satisfactory to Lender in its reasonable business judgment as to
amount, nature and carrier covering property damage (including loss of use and
occupancy) to any of the Borrower's properties, business interruption insurance,
public liability insurance including coverage for contractual liability, product
liability and workers' compensation, and any other insurance which is usual for
the Borrower's business. Each such policy shall provide for at least thirty (30)
days prior notice to Lender of any cancellation thereof.

 

(b)

all risk property damage insurance policies (including without limitation
windstorm coverage, and hurricane coverage as applicable) covering the tangible
property comprising the collateral. Each insurance policy must be for the full
replacement cost of the collateral and include a replacement cost endorsement.
The insurance must be issued

 

WEST\269892266.4

355157- 0001623

--------------------------------------------------------------------------------

 

 

by an insurance company acceptable to Lender and must include a lender's loss
payable endorsement in favor of Lender in a form acceptable to Lender.

Upon the request of Lender, Borrower shall deliver to Lender a copy of each
insurance policy, or, if permitted by Lender, a certificate of insurance listing
all insurance in force.

 

4.5

Immediately transfer and deliver to Lender all Collections Borrower receives.

 

4.6

Not create, incur, assume, or be liable for any indebtedness, other than
Permitted Indebtedness.

 

4.7

Not directly or indirectly acquire or own, or make any Investment in or to any
Person, or permit any of its Subsidiaries so to do, other than Permitted
Investments.

 

4.8

Not engage in any transactions with its Subsidiaries or Affiliates that are not
arms length and in the ordinary course of business.

 

4.9

Immediately notify Lender if Borrower hereafter obtains any interest in any
copyrights, patents, trademarks or licenses that are significant in value or are
material to the conduct of its business.

 

4.10

Provide the following financial information and statements in form and content
acceptable to Lender, and such additional information as requested by Lender
from time to time. Lender has the right to require Borrower to deliver financial
information and statements to Lender more frequently than otherwise provided
below, and to use such additional information and statements to measure any
applicable financial covenants in this Agreement.

 

(a)

Promptly upon filing with the Securities and Exchange Commission, all reports on
Forms 10-K and 10-Q filed with the Securities and Exchange Commission (including
the annual financial statements of Borrower, certified and dated by an
authorized financial officer. These financial statements must be audited (with
an opinion satisfactory to the Lender) by Burr, Pilger and Mayer or another
Certified Public Accountant acceptable to Lender. The statements shall be
prepared on a consolidated basis.

 

(b)

No later than 30 days after the end of each month (including the last period in
each fiscal year), monthly financial statements of Borrower, certified and dated
by an authorized financial officer. The statements shall be prepared on a
consolidated basis.

 

(c)

Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by Borrower to
or from Borrower's auditor. If no management letter is prepared, Borrower shall,
upon Lender's request, obtain a letter from such auditor stating that no
deficiencies were noted that would otherwise be addressed in a management
letter.

 

(d)

Financial projections including an operating budget covering a time period
acceptable to Lender and specifying the assumptions used in creating the
projections. Draft annual projections shall in any case be provided to Lender no
less than 30 days prior to the beginning of each fiscal year with final,
board-approved annual projections due to Lender no later than 60 days after the
beginning of each fiscal year.

 

(e)

Within 30 days of the end of each month, a compliance certificate of Borrower,
signed by an authorized financial officer and setting forth (i) the information
and computations (in sufficient detail) to establish compliance with all
financial covenants at the end of the period covered by the financial statements
then being furnished and (ii) whether there existed as of the date of such
financial statements and whether there exists as of the date of the certificate,
any Default under this Agreement and, if any such Default exists, specifying the
nature thereof and the action Borrower is taking and proposes to take with
respect thereto.

 

(f)

Within 10 days after the end of each calendar month, a borrowing base
certificate, in form and substance satisfactory to Lender, setting forth
Eligible Receivables and Receivable Amounts thereof as of the last day of the
preceding calendar month

 

(g)

Within 10 days after the end of each calendar month, a detailed aging of
Borrower’s receivables by invoice or a summary aging by Account Debtor, together
with a backlog schedule, payable aging, inventory analysis, deferred revenue
report, an inventory sell-through report (one-month in arrears), a credit
memo/adjustments report and such other matters as Lender may request.

 

(h)

Promptly upon Lender's request, such other books, records, statements, lists of
property and accounts, budgets, forecasts or reports as to Borrower and as to
each guarantor of Borrower's obligations to Lender as Lender may request.

 

WEST\269892266.4

355157- 0001624

--------------------------------------------------------------------------------

 

 

4.11

No later than 60 days after the date of this Agreement and at all times
thereafter, maintain all of its and its Subsidiaries’ depository and operating
accounts with Lender”); provided, however, that Borrower’s foreign Subsidiaries
may maintain accounts with foreign (i.e non domestic) banks with aggregate
balances not to exceed $500,000.

 

4.12

Provide to Lender promptly upon the execution hereof the following documents
which shall be in form and substance satisfactory to Lender: (i) a Control
Agreement from each bank where Borrower maintains a depository or operating
account, including, but not limited to, Opus Bank (which shall in any case be
provided to Lender no later than 30 days after the date hereof, (ii) Resolutions
to Borrow, (iii) an Insurance Authorization Letter, (iv) a completed Compliance
Certificate, (v) an Intellectual Property Security Agreement executed by
Borrower and Artemis Acquisition LLC in favor of Lender, (vi) a Guaranty duly
executed by Artemis Acquisition LLC together with Limited Liability Company
Resolutions to Guaranty, (vii) a Third Party Security Agreement duly executed by
Artemis Acquisition LLC, (viii) a payoff letter from Opus Bank and (ix) evidence
that (a) the liens securing the existing indebtedness of Borrower to Opus Bank
will be terminated and (b) the documents and/or filings evidencing the
perfection of such liens, including without limitation any financing statements
and/or control agreements, have or will, concurrently with the execution of this
Agreement and the funding of the Term Loan, be terminated.

 

4.13

Promptly provide to Lender such additional information and documents regarding
the finances, properties, business or books and records of Borrower or any
guarantor or any other obligor as Lender may reasonably request.

 

4.14

Maintain Borrower's financial condition as follows using generally accepted
accounting principles consistently applied and used consistently with prior
practices (except to the extent modified by the definitions herein):

 

(a)

Liquidity Ratio not at any time less than 1.15 for 1.00.

5.

SECURITY INTEREST. To secure the prompt payment and performance to Lender of all
of the Obligations, Borrower hereby grants to Lender a continuing security
interest in the Collateral. Borrower is not authorized to sell, assign, transfer
or otherwise convey any Collateral without Lender’s prior written consent,
except for (i) the sale of finished inventory in the Borrower’s usual course of
business; (ii) the use, payment or transfer of cash for the purchase of goods
and services in a manner not otherwise prohibited by the terms of this
Agreements or the related documents and other uses, payments and transfers of
cash that are not prohibited by the terms of this Agreement or any related
document; (iii) sales or transfers of unneeded, worn out or obsolete Equipment;
and (v) in connection with the granting of Permitted Liens and the making of
Permitted Investments. Borrower agrees to sign any instruments and documents
requested by Lender to evidence, perfect, or protect the interests of Lender in
the Collateral. Borrower agrees to deliver to Lender the originals of all
instruments, chattel paper and documents evidencing or related to Receivables
and Collateral. Borrower shall not grant or permit any lien or security in the
Collateral or any interest therein other than Permitted Liens. Borrower hereby
pledges to Lender and grants to Lender a security interest in Borrower’s deposit
account #XXXXX3543 held at Lender into which the Term Loan shall be funded and
which shall, at all times have a minimum aggregate balance equal to 115% of the
total amounts owing with respect to the Term Loan, together with all proceeds
and substitutions thereof, all interest paid thereon, and all other cash and
noncash proceeds of the foregoing (all hereinafter called the “Pledged
Collateral”), as security for the prompt performance of all of Borrower’s
Obligations to Lender. Borrower authorizes Lender to file such financing
statements, and take such other actions as Lender determines from time to time
may be necessary or appropriate to perfect the security interest granted
hereunder. Prior to the occurrence of an Event of Default, such account shall
not be restricted and shall be under the control of Borrower. After the
occurrence and during the continuance of an Event of Default, all amounts held
in the Pledged Account shall be deemed restricted and under Lender’s sole
control and shall be applied to the payment of any Obligations, whether then due
or not, in such order or at such time of application as Lender may determine in
its sole discretion.

6.

POWER OF ATTORNEY. Borrower irrevocably appoints Lender and its successors and
as true and lawful attorney in fact, and authorizes Lender (a) to, whether or
not there has been an Event of Default, (i) demand, collect, receive, sue, and
give releases to any Account Debtor for the monies due or which may become due
upon or with respect to the Receivables and to compromise, prosecute, or defend
any action, claim, case or proceeding relating to the Receivables, including the
filing of a claim or the voting of such claims in any bankruptcy case, all in
Lender’s name or Borrower’s name, as Lender may choose; (ii) prepare, file and
sign Borrower’s name on any notice, claim, assignment, demand, draft, or notice
of or satisfaction of lien or mechanics’ lien or similar document; (iii) notify
all Account Debtors with respect to the Receivables to pay Lender directly; (iv)
receive and open all mail addressed to Borrower for the purpose of collecting
the Receivables; (v) endorse Borrower’s name on any checks or other forms of
payment on the Receivables; (vi) execute on behalf of Borrower any and all
instruments, documents, financing statements and the like to perfect Lender’s
interests in the Receivables and Collateral; (vii) debit any Borrower’s deposit
accounts maintained with Lender for any and all Obligations due under this
Agreement; and (viii) do all acts and things necessary or expedient, in
furtherance of any such purposes, and (b) to, upon the occurrence and during the
continuance of an Event of Default, sell, assign, transfer, pledge, compromise,
or discharge the whole or any part of the Receivables. Upon the occurrence and
continuation of an Event of Default, all of the power of attorney rights granted
by Borrower to Lender hereunder shall be applicable with respect to all
Receivables and all Collateral.

 

WEST\269892266.4

355157- 0001625

--------------------------------------------------------------------------------

 

7.

DEFAULT AND REMEDIES.

 

7.1

Events of Default. The occurrence of any one or more of the following shall
constitute an Event of Default hereunder (each an “Event of Default”).

 

(a)

Failure to Pay. Borrower fails to make a payment when due under this Agreement.

 

(b)

Lien Priority. Lender fails to have an enforceable first lien (except for any
prior liens to which Lender has consented in writing and Permitted Liens that
are senior in priority) on or security interest in the Collateral.

 

(c)

False Information. Borrower (or any guarantor) has given Lender any materially
false or misleading information or representations or has failed to disclose any
material fact relating to the subject matter of this Agreement.

 

(d)

Bankruptcy. Borrower (or any guarantor) files a bankruptcy petition, a
bankruptcy petition is filed against Borrower (or any guarantor) or Borrower (or
any guarantor) makes a general assignment for the benefit of creditors.

 

(e)

Receivers. A receiver or similar official is appointed for a substantial portion
of Borrower’s (or any guarantor’s) business, or the business is terminated.

 

(f)

Judgments. Any judgments or arbitration awards are entered against Borrower (or
any guarantor), or Borrower (or any guarantor) enters into any settlement
agreements with respect to any litigation or arbitration and the aggregate
amount of all such judgments, awards, and agreements exceeds $50,000 and the
same are not within ten (10) business days after the entry thereof, discharged
or execution thereof bonded or stayed pending appeal.

 

(g)

Material Adverse Change. A material adverse change occurs (or circumstances that
could reasonably be expected to result in a material adverse change occur), in
either case, in Borrower’s (or any guarantor’s) business condition (financial or
otherwise), operations, properties or prospects, or ability to repay the credit.

 

(h)

Cross-default. Any default occurs under any agreement in connection with any
credit Borrower (or any guarantor) or any of Borrower’s Affiliates has obtained
from anyone else or which Borrower (or any guarantor) or any of Borrower’s
Affiliates has guaranteed (other than trade amounts payable incurred in the
ordinary course of business and not more than 60 days past due) resulting in the
right by such person to accelerate the maturity of any indebtedness in an amount
in excess of $100,000.

 

(i)

Default under Related Documents. Any event of default occurs and continues under
any subordination agreement, security agreement, deed of trust, mortgage, or
other document required by or delivered in connection with this Agreement or any
such document is no longer in effect.

 

(j)

Guaranty. If any guaranty of all or a portion of the Obligations (a “Guaranty”)
ceases for any reason to be in full force and effect, or any guarantor fails to
perform any material obligation under any Guaranty or a security agreement
securing any Guaranty (collectively, the “Guaranty Documents”), or any event of
default occurs under any Guaranty Document or any guarantor revokes or purports
to revoke a Guaranty, or any material misrepresentation or material misstatement
exists now or hereafter in any warranty or representation set forth in any
Guaranty Document or in any certificate delivered to Lender in connection with
any Guaranty Document, or if any of the circumstances described in subsections
(c) or (g) above occur with respect to any guarantor.

 

(k)

Other Agreements. Borrower (or any guarantor) or any of Borrower’s Affiliates
fails to meet the conditions of, or fails to perform any material obligation
under any other material agreement Borrower (or any guarantor) or any of
Borrower’s Affiliates has with Lender or any Affiliate of Lender.

 

(l)

Change of Control. The holders of the capital ownership of the Borrower as of
the date hereof cease to own and control, directly and indirectly, at least 51%
of the capital ownership of the Borrower.

 

(m)

Covenant Default. If Borrower fails or neglects to perform any obligations with
respect to any of the affirmative or negative covenants contained herein within
any applicable grace period set forth herein.

 

(n)

Other Breach Under Agreement. If Borrower fails or neglects to perform or
observe any other material term, provision, condition, covenant contained in
this Agreement, in any of the Loan Documents, or in any other present or future
agreement between Borrower and Lender and as to any default under such other
term, provision, condition or covenant that can be cured, has failed to cure
such default within ten days after Borrower receives written notice thereof from
Lender or any officer of Borrower becomes aware thereof; provided, however, that
if the default cannot by its nature be cured within the ten day period or cannot
after diligent attempts by Borrower be cured within such ten day period, and
such default is likely to be cured within a reasonable time, then Borrower shall
have an additional reasonable period (which shall not in any case exceed 30
days) to attempt to cure such default, and within such reasonable time period
the failure to have cured such default shall not be deemed an Event of Default
but no further extensions of credit will be made.

 

WEST\269892266.4

355157- 0001626

--------------------------------------------------------------------------------

 

 

7.2

Remedies. Upon the occurrence and during the continuance of an Event of Default,
(1) without implying any obligation to do so, Lender may cease making Advances
or extending any other financial accommodations to Borrower; (2) all or a
portion of the Obligations shall be, at the option of and upon demand by Lender,
or with respect to an Event of Default described in Section 7.1(e),
automatically and without notice or demand, due and payable in full; (3) Lender
may set-off and apply to the Obligations any and all balances and deposits held
by Lender; and (4) Lender shall have and may exercise all the rights and
remedies under this Agreement and under applicable law, including the rights and
remedies of a secured party under the California Uniform Commercial Code, all
the power of attorney rights described in Section 6 with respect to all
Collateral, and the right to collect, dispose of, sell, lease, use, and realize
upon all Receivables and all Collateral in any commercial reasonable manner.

8.

ACCRUAL OF INTEREST, FEES. All interest and finance charges hereunder calculated
at an annual rate shall be based on a year of 360 days, which results in a
higher effective rate of interest than if a year of 365 or 366 days were used.
Lender may charge interest, finance charges and fees based upon the projected
amounts thereof as of the due dates therefor, and adjust subsequent charges to
account for the actual accrued amounts. If any amount due under Section 2.2,
amounts due under Section 9, and any other Obligations not otherwise bearing
interest hereunder is not paid when due, such amount shall bear interest at a
per annum rate equal to the Finance Charge Percentage until the earlier of (i)
payment in good funds or (ii) entry of a trial judgment thereof, at which time
the principal amount of any money judgment remaining unsatisfied shall accrue
interest at the highest rate allowed by applicable law.

9.

FEES, COSTS AND EXPENSES; INDEMNIFICATION. The Borrower will pay to Lender upon
demand all fees, costs and expenses (including fees of attorneys and
professionals and their costs and expenses) that Lender incurs or may from time
to time impose in connection with any of the following: (a) preparing,
negotiating, administering, and enforcing this Agreement or any other agreement
executed in connection herewith, including any amendments, waivers or consents
in connection with any of the foregoing, (b) any litigation or dispute (whether
instituted by Lender, Borrower or any other person) in any way relating to the
Receivables, the Collateral, this Agreement or any other agreement executed in
connection herewith or therewith, (c) enforcing any rights against Borrower or
any guarantor, or any Account Debtor, (d) protecting or enforcing its interest
in the Receivables or the Collateral, (e) collecting the Receivables and the
Obligations, or (f) the representation of Lender in connection with any
bankruptcy case or insolvency proceeding involving Borrower, any Receivable, the
Collateral, any Account Debtor, or any guarantor. Borrower shall indemnify and
hold Lender harmless from and against any and all claims, actions, damages,
costs, expenses, and liabilities of any nature whatsoever arising in connection
with any of the foregoing.

10.

INTEGRATION, SEVERABILITY WAIVER, CHOICE OF LAW, FORUM AND VENUE.

 

10.1

This Agreement and any related security or other agreements required by this
Agreement, collectively: (a) represent the sum of the understandings and
agreements between Lender and Borrower concerning this credit; (b) replace any
prior oral or written agreements between Lender and Borrower concerning this
credit; and (c) are intended by Lender and Borrower as the final, complete and
exclusive statement of the terms agreed to by them. In the event of any conflict
between this Agreement and any other agreements required by this Agreement, this
Agreement will prevail. If any provision of this Agreement is deemed invalid by
reason of law, this Agreement will be construed as not containing such provision
and the remainder of the Agreement shall remain in full force and effect. Lender
retains all of its rights, even if it makes an Advance after a default. If
Lender waives a default, it may enforce a later default. Any consent or waiver
under, or amendment of, this Agreement must be in writing, and no such consent,
waiver, or amendment shall imply any obligation by Lender to make any subsequent
consent, waiver, or amendment.

 

10.2

THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA. THE PARTIES HERETO AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
RELATED DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA, OR, AT THE SOLE OPTION
OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS JURISDICTION OVER THE SUBJECT MATTER AND PARTIES IN
CONTROVERSY. EACH PARTY HERETO WAIVES ANY RIGHT TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION AND STIPULATES THAT THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER EACH SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY
SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR ANY OTHER RELATED DOCUMENTS. SERVICE OF PROCESS SUFFICIENT FOR
PERSONAL JURISDICTION IN ANY ACTION AGAINST THE BORROWER MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS SPECIFIED
FOR NOTICES PURSUANT TO SECTION 11.

 

WEST\269892266.4

355157- 0001627

--------------------------------------------------------------------------------

 

11.

NOTICES; TELEPHONIC AND TELEFAX AUTHORIZATIONS. All notices shall be given to
Lender and Borrower at the addresses or faxes set forth on the signature page of
this agreement and shall be deemed to have been delivered and received: (a) if
mailed, three (3) calendar days after deposited in the United States mail, first
class, postage pre-paid, (b) one (1) calendar day after deposit with an
overnight mail or messenger service; or (c) on the same date of confirmed
transmission if sent by hand delivery, telecopy, telefax or telex. Lender may
honor telephone or telefax instructions for Advances or repayments given, or
purported to be given, by any one of the Authorized Persons. Borrower will
indemnify and hold Lender harmless from all liability, loss, and costs in
connection with any act resulting from telephone or telefax instructions Lender
reasonably believes are made by any Authorized Person. This paragraph will
survive this Agreement's termination, and will benefit Lender and its officers,
employees, and agents.

12.

DEFINITIONS AND CONSTRUCTION.

 

12.1

Definitions. In this Agreement:

“Account Balance” means at any time the aggregate of the Advances outstanding as
reflected on the records maintained by Lender, together with any past due
Finance Charges thereon.

“Account Debtor” has the meaning in the California Uniform Commercial Code and
includes any person liable on any Receivable, including without limitation, any
guarantor of any Receivable and any issuer of a letter of credit or banker’s
acceptance assuring payment thereof.

“Adjustments” means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Receivable.

“Advance” means an advance with respect to an Eligible Receivable made by Lender
to Borrower under this Agreement.

“Advance Rate” means 80% or such greater or lesser percentage as Lender may from
time to time establish in its sole discretion upon notice to Borrower (including
but not limited to the situation where Borrower’s 12 month dilution is greater
than 5%).

“Advance Request” means a writing in form and substance satisfactory to Lender
and signed by an Authorized Person requesting an Advance.

“Agreement” means this Business Financing Agreement.

“Affiliate” means, as to any person or entity, any other person or entity
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such person or entity.

“Authorized Person” means Borrower (if an individual) or any one of the
individuals authorized to sign on behalf of the Borrower, and any other
individual designated by any one of such authorized signers.

“Borrowing Base” means at any time the sum of (i) the Eligible Receivable Amount
multiplied by the Advance Rate minus (ii) such reserves as Lender, in its sole
discretion, may reasonably deem proper and necessary from time to time, which
shall initially be set at 20% of the Eligible Receivable Amount.

“Cash Management Sublimit” means $25,000.

“Collateral” means all of Borrower’s rights and interest in any and all personal
property, whether now existing or hereafter acquired or created and wherever
located, and all products and proceeds thereof and accessions thereto, including
but not limited to the following (collectively, the “Collateral”): (a) all
accounts (including health care insurance receivables), chattel paper (including
tangible and electronic chattel paper), inventory (including all goods held for
sale or lease or to be furnished under a contract for service, and including
returns and repossessions), equipment (including all accessions and additions
thereto), instruments (including promissory notes), investment property
(including securities and securities entitlements), documents (including
negotiable documents), deposit accounts, letter of credit rights, money, any
commercial tort claim of Borrower which is now or hereafter identified by
Borrower or Lender, general intangibles (including payment intangibles and
software), goods (including fixtures) and all of Borrower’s books and records
with respect to any of the foregoing, and the computers and equipment containing
said books and records; and (b) any and all cash proceeds and/or noncash
proceeds thereof, including without limitation, insurance proceeds, and all
supporting obligations and the security therefore or for any right to payment.
Notwithstanding the foregoing, the Collateral does not include (a) more than 65%
of the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for the election of directors or any other matter;
(b) rights held under a license or lease that are not assignable by their terms
without the consent of the licensor or lessor thereof (but only to the extent
such restriction on assignment is enforceable under applicable law); and (c) any
interest of Borrower as a lessee under an equipment lease if Borrower is
prohibited by the terms of such lease from

 

WEST\269892266.4

355157- 0001628

--------------------------------------------------------------------------------

 

granting a security interest in such lease or under which such an assignment or
lien would cause a default to occur under such lease; provided, however, that
upon termination of such prohibition, such interest shall immediately become
Collateral without any action by Borrower or Lender.

“Collection Account” has the meaning assigned such term in Section 1.4 hereof.

“Collections” means all payments from or on behalf of an Account Debtor with
respect to Receivables.

“Compliance Certificate” means a certificate in the form attached as Exhibit A
to this Agreement by an Authorized Person that, among other things, the
representations and warranties set forth in this Agreement are true and correct
as of the date such certificate is delivered.

“Credit Limit” means $2,000,000, which is intended to be the maximum amount of
Advances at any time outstanding.

“Default” means any Event of Default or any event that has occurred and which if
not cured or waived before the end of such cure period will constitute an Event
of Default.

“Deferred Revenue” is all amounts received or invoiced, as appropriate, in
advance of performance under contracts and not yet recognized as revenue.

“Due Diligence Fee” means payment of an annual fee equal to $900 due upon each
anniversary of the date of this Agreement so long as any Advance is outstanding
or available hereunder.

“Eligible Receivable” means a Receivable that satisfies all of the following:

 

(a)

The Receivable has been created by Borrower in the ordinary course of Borrower’s
business and without any obligation on the part of Borrower to render any
further performance.

 

(b)

Borrower’s work related to the Receivable has been 100% completed.

 

(c)

There are no conditions which must be satisfied before Borrower is entitled to
receive payment of the Receivable, and the Receivable does not arise from COD
sales, consignments, conditional or guaranteed sales.

 

(d)

The Account Debtor upon the Receivable does not claim any defense to payment of
the Receivable, whether well founded or otherwise.

 

(e)

The Receivable is not the obligation of an Account Debtor who has asserted or
may be reasonably be expected to assert any counterclaims or offsets against
Borrower (including offsets for any “contra accounts” owed by Borrower to the
Account Debtor for goods purchased by Borrower or for services performed for
Borrower).

 

(f)

The Receivable represents a genuine obligation of the Account Debtor and to the
extent any credit balances exist in favor of the Account Debtor, such credit
balances that have existed for greater than 90 days shall be deducted in
calculating the Receivable Amount.

 

(g)

Borrower has sent an invoice to the Account Debtor in the amount of the
Receivable

 

(h)

Borrower is not prohibited by the laws of the state where the Account Debtor is
located from bringing an action in the courts of that state to enforce the
Account Debtor’s obligation to pay the Receivable. Borrower has taken all
appropriate actions to ensure access to the courts of the state where Account
Debtor is located, including, where necessary; the filing of a Notice of
Business Activities Report or other similar filing with the applicable state
agency or the qualification by Borrower as a foreign corporation authorized to
transact business in such state.

 

(i)

The Receivable is owned by Borrower free of any title defects or any liens or
interests of others except the security interest in favor of Lender and
Permitted Liens, and Lender has a perfected, first priority security interest in
such Receivable.

 

(j)

The Account Debtor on the Receivable is not any of the following: (1) an
employee, Affiliate, parent or subsidiary of Borrower, or an entity which has
common officers or directors with Borrower; (2) the U.S. government or any
agency or department of the U.S. government unless Borrower complies with the
procedures in the Federal Assignment of Claims Act of 1940 (41 U.S.C. §15) with
respect to the Receivable, and the underlying contract expressly provides that
neither the U.S. government nor any agency or department thereof shall have the
right of set-off against Borrower; or (3) an Account Debtor as to which 35% or
more of the aggregate dollar amount of all outstanding Receivables owing from
such Account Debtor have not been paid within 90 days from invoice date.

 

(k)

The Account Debtor on the Receivable is not any person or entity located in a
foreign country, other than Canada, unless the Account Debtor is a foreign
subsidiary of Arrow Electronics, Inc., Avnet, Inc. or another foreign entity
approved by Lender in its sole discretion on a case-by-case basis and provided
that the aggregate amount of Advances made with respect to such Receivables
shall not exceed $700,000 at any time.

 

WEST\269892266.4

355157- 0001629

--------------------------------------------------------------------------------

 

 

(l)

The Receivable is not in default (a Receivable will be considered in default if
any of the following occur: (i) the Receivable is not paid within 90 days from
its invoice date; (ii) the Account Debtor obligated upon the Receivable suspends
business, makes a general assignment for the benefit of creditors, or fails to
pay its upon the Receivable under any bankruptcy law or any other law or laws
for the relief of debtors).

 

(m)

The Receivable does not arise from the sale of goods which remain in Borrower’s
possession or under Borrower’s control.

 

(n)

The Receivable is not evidenced by a promissory note or chattel paper, nor is
the Account Debtor obligated to Borrower under any other obligation which is
evidenced by a promissory note.

 

(o)

the Receivable is not that portion of Receivables due from an Account Debtor
which is in excess of 35% of Borrower's aggregate dollar amount of all
outstanding Receivables.

 

(p)

The Receivable has not been pre-billed and is not a progress billing, retention
billing, bonded receivable or a bill and hold account.

 

(q)

The Receivable is otherwise acceptable to Lender.

“Eligible Receivable Amount” means at any time the sum of the Receivable Amounts
of the Eligible Receivables net of pre-paid deposits, pre-billed invoices,
offset able deferred revenue, offsets, and contras related to each specific
Account Debtor.

“Event of Default” has the meaning set forth in Section 7.1.

“Facility Fee” means payment of a fee equal to $15,000 due upon the date of this
Agreement and $10,000 due on the first anniversary thereof.

“Finance Charge” means an interest amount equal to the Finance Charge Percentage
of the ending daily Account Balance for the relevant period.

“Finance Charge Percentage” means a rate per month equal to the Prime Rate plus
0.50 percentage points plus an additional 5.00 percentage points during any
period that an Event of Default has occurred and is continuing.

“Foreign Subsidiary” means a subsidiary of Borrower that is a corporation
organized under the laws of a jurisdiction other than the United States or any
state or territory thereof or the District of Columbia.

“Investment” means, as to any person, any investment by such person, whether by
means of the purchase or other acquisition of stock or other securities of any
other person or by means of a loan, creating a debt, capital contribution,
guaranty or other debt or equity participation or interest in any other person.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Lender” means Western Alliance Bank, an Arizona corporation, and its successors
and assigns.

“Liquidity Ratio” the, for any applicable measuring period, the ratio of (i) the
balance of unrestricted cash at Lender to (ii) the total amounts owing with
respect to the Term Loan.

“Maintenance Fee” means an amount equal to 0.15 percentage points per month of
the ending daily Account Balance for the relevant period.

“Maturity Date” means two years from the date hereof or such earlier date as
Lender shall have declared the Obligations immediately due and payable pursuant
to Section 7.2.

“Month End” means the last calendar day of each month.

“Monthly Period” means each calendar month.

“Obligations” means all liabilities and obligations of Borrower to Lender of any
kind or nature, present or future, arising under or in connection with this
Agreement or under any other document, instrument or agreement, whether or not
evidenced by any note, guarantee or other instrument, whether arising on account
or by overdraft, whether become due, now owing or hereafter arising, and however
acquired; including, without limitation, all Advances, Finance Charges, fees,
interest, expenses, professional fees and attorneys’ fees.

“Overadvance” means at any time an amount equal to the greater of the amounts
(if any) by which the total amount of the outstanding Advances (including the
total amount of the Cash Management Sublimit) exceeds the lesser of the Credit
Limit or the Borrowing Base.

 

WEST\269892266.4

355157- 00016210

--------------------------------------------------------------------------------

 

“Permitted Indebtedness” means:

 

(a)

Indebtedness under this Agreement or that is otherwise owed to the Lender.

 

(b)

Indebtedness existing on the date hereof and specifically disclosed on a
schedule to this Agreement.

 

(c)

Purchase money indebtedness (including capital leases) incurred to acquire
capital assets in ordinary course of business and not exceeding $5,000,000 in
total principal amount at any time outstanding.

 

(d)

Other indebtedness in an aggregate amount not to exceed $150,000 at any time
outstanding; provided that such indebtedness is junior in priority (if secured)
to the Obligations and provided that the incurrence of such Indebtedness does
not otherwise cause and Event of Default hereunder.

 

(e)

Indebtedness incurred in the refinancing of any indebtedness set forth in (a)
through (d) above, provided that the principal amount thereof is not increased
or the terms thereof are not modified to impose more burdensome terms upon the
Borrower.

 

(f)

Subordinated Debt.

“Permitted Investments” means:

 

(a)

Investments existing on the date first above written that have been disclosed by
Borrower to Lender in writing.

 

(b)

Investments in other assets properly classified as “marketable securities” or
“cash” or “cash equivalents”, and which conform to the investment policies
adopted by the Board of Directors of Borrower from time to time.

 

(c)

advances to officers, directors and employees of Borrower and its subsidiaries
for travel, entertainment, relocation and analogous ordinary business purposes
in an aggregate outstanding amount not to exceed $100,000 at any time.

 

(d)

Investments of Borrower in any of its Subsidiaries and Investments of any
Subsidiary of Borrower in Borrower or another Subsidiary of Borrower in an
aggregate amount not to exceed $100,000 per fiscal year.

 

(e)

Extensions of credit to customers or suppliers of Borrower and its Subsidiaries
in the ordinary course of business and any Investments received in satisfaction
or partial satisfaction thereof in an aggregate outstanding amount not to exceed
$100,000 at any time.

 

(f)

Investments consisting of loans to employees, the proceeds of which shall be
used to purchase Equity Securities of Borrower or its Subsidiaries and other
loans to employees in an aggregate amount not in excess of $100,000 at any time
outstanding.

“Permitted Liens” means:

 

(a)

Liens existing on the date first written above which have been disclosed by
Borrower to Lender in writing.

 

(b)

Liens securing any of the indebtedness described in clauses (a) through (d) of
the definition of Permitted Indebtedness.

 

(c)

Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Lender’s security
interests.

 

(d)

Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness described in clause (e) of the definition of Permitted
Indebtedness, provided that any extension, renewal or replacement lien shall be
limited to the property encumbered by the existing lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.

 

(e)

Liens securing Subordinated Debt.

 

(f)

Purchase money liens (i) on equipment acquired or held by Borrower incurred for
financing the acquisition of the equipment securing no more than $5,000,000 in
the aggregate amount outstanding at any time, or (ii) existing on equipment when
acquired, if the lien is confined to the property and improvements and the
proceeds of the equipment.

 

(g)

Liens of carriers, warehousemen, suppliers, or other persons that are possessory
in nature arising in the ordinary course of business, securing liabilities in
the aggregate amount not to exceed Fifty Thousand Dollars ($50,000) and which
are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto.

 

(h)

Liens to secure payment of workers’ compensation, employment insurance, old-age
pensions, social security and other like obligations incurred in the ordinary
course of business (other than liens imposed by ERISA).

 

WEST\269892266.4

355157- 00016211

--------------------------------------------------------------------------------

 

 

(i)

Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Lender has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts.

 

(j)

Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by liens described in (a) through (c), but any extension, renewal or
replacement lien must be limited to the property encumbered by the existing lien
and the principal amount of the indebtedness may not increase.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture, or
governmental authority.

“Prime Rate” means the greater of 3.50% per year or the Prime Rate published in
the Money Rates section of the Western Edition of The Wall Street Journal, or
such other rate of interest publicly announced by Lender as its Prime Rate.
Lender may price loans to its customers at, above, or below the Prime Rate. Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of a change in Lender’s Prime Rate.

“Receivable Amount” means as to any Receivable, the Receivable Amount due from
the Account Debtor after deducting all discounts, credits, offsets, payments or
other deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.

“Receivables” means Borrower’s rights to payment arising in the ordinary course
of Borrower’s business, including accounts, chattel paper, instruments, contract
rights, documents, general intangibles, letters of credit, drafts, and bankers
acceptances.

“Subordinated Debt” means indebtedness of Borrower that is expressly
subordinated to the indebtedness of Borrower owed to Lender pursuant to a
subordination agreement satisfactory in form and substance to Lender.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of Borrower.

“Term Loan” has the meaning set forth in Section 1.11.

“Term Loan Facility Fee” means a fee equal to $135,000 due upon the date of this
Agreement.

“Term Loan Maturity Date” means June 10, 2019.

“Term Loan Rate” means a per annum rate equal to the Prime Rate plus 0.75
percentage points, provided that, an additional 5.00 percentage points during
any period that an Event of Default has occurred and is continuing.

“Termination Fee” means (i) a payment equal to 1.00% of the Credit Limit plus
(ii) a payment equal to 2.00% of the principal amount of the Term Loan.

 

12.2

Construction:

 

(a)

In this Agreement: (i) references to the plural include the singular and to the
singular include the plural; (ii) references to any gender include any other
gender; (iii) the terms “include” and “including” are not limiting; (iv) the
term “or” has the inclusive meaning represented by the phrase “and/or,” (v)
unless otherwise specified, section and subsection references are to this
Agreement, and (vi) any reference to any statute, law, or regulation shall
include all amendments thereto and revisions thereof.

 

(b)

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved using any presumption against either Borrower or Lender,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each party hereto and their respective counsel.
In case of any ambiguity or uncertainty, this Agreement shall be construed and
interpreted according to the ordinary meaning of the words used to accomplish
fairly the purposes and intentions of all parties hereto.

 

(c)

Titles and section headings used in this Agreement are for convenience only and
shall not be used in interpreting this Agreement.

13.

JURY TRIAL WAIVER. THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY
IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.
TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO

 

WEST\269892266.4

355157- 00016212

--------------------------------------------------------------------------------

 

CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE
EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

14.

JUDICIAL REFERENCE PROVISION.

 

14.1

In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

 

14.2

With the exception of the items specified in Section 14.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

 

14.3

The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and exercise of, or
opposition to, any of those items does not waive the right of any party to a
reference pursuant to this reference provision as provided herein.

 

14.4

The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

 

14.5

The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

 

14.6

The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 

14.7

Except as expressly set forth herein, the referee shall determine the manner in
which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

14.8

The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had

 

WEST\269892266.4

355157- 00016213

--------------------------------------------------------------------------------

 

 

been tried by the Court and any such decision will be final, binding and
conclusive. The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee. The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

 

14.9

If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

 

14.10

THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY
TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

15.

EXECUTION, EFFECTIVENESS, SURVIVAL. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other documents
executed in connection herewith constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective upon the
execution and delivery hereof by Borrower and Lender and shall continue in full
force and effect until the Maturity Date and thereafter so long as any
Obligations remain outstanding hereunder. Lender reserves the right to issue
press releases, advertisements, and other promotional materials describing any
successful outcome of services provided on Borrower’s behalf. Borrower agrees
that Lender shall have the right to identify Borrower by name in those
materials.

16.

CONFIDENTIALITY. In handling any confidential information Lender and all
employees and agents of Lender, including but not limited to accountants, shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Lender in connection with their present or prospective business
relations with Borrower, (ii) to prospective transferees or purchasers of any
interest in the Advances or the Term Loan, (iii) as required by law,
regulations, rule or order, subpoena, judicial order or similar order, (iv) as
may be required in connection with the examination, audit or similar
investigation of Lender and (v) as Lender may determine in connection with the
enforcement of any remedies hereunder. Confidential information hereunder shall
not include information that either: (a) is in the public domain or in the
knowledge or possession of Lender when disclosed to Lender, or becomes part of
the public domain after disclosure to Lender through no fault of Lender; or (b)
is disclosed to Lender by a third party, provided Lender does not have actual
knowledge that such third party is prohibited from disclosing such information.

17.

TERMINATION. Upon (a) the indefeasible payment in full in cash of the monetary
Obligations, (b) the satisfaction of all of Borrower’s other Obligations (other
than inchoate indemnity obligations) then due, and (c) Lender having no further
obligations to make any Advances or Term Loans, at the written instruction from
Borrower to Lender to such effect, this Agreement shall terminate (along with
the ability for Borrower to request additional credit extensions) except for any
of Borrower’s obligations that specifically survive termination pursuant to the
terms hereof, including, without limitation, Borrower’s indemnity obligations
hereunder, and Lender shall, upon written request from Borrower, terminate its
liens and security interests granted pursuant to this Agreement at Borrower’s
sole cost and expense.

18.

OTHER AGREEMENTS. Any security agreements, liens and/or security interests
securing payment of any obligations of Borrower owing to Lender or its
Affiliates also secure the Obligations, and are valid and subsisting and are not
adversely affected by execution of this Agreement. An Event of Default under
this Agreement constitutes a default under other outstanding agreements between
Borrower and Lender or its Affiliates.

19.

REVIVAL AND REINSTATEMENT OF OBLIGATIONS. If the incurrence or payment of the
Obligations by Borrower or any guarantor, or the transfer to Lender of any
property should for any reason subsequently be asserted, or declared, to be void
or voidable under any state or federal law relating to creditors' rights,
including provisions of the United States Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a “Voidable Transfer”), and if Lender is required
to repay or restore, in whole or in part, any such Voidable Transfer, or elects
to do so upon the reasonable advice of its counsel, then, as to any such
Voidable Transfer, or the amount thereof that Lender is required or elects to
repay or restore, and as to all reasonable costs, expenses, and reasonable
attorneys'

 

WEST\269892266.4

355157- 00016214

--------------------------------------------------------------------------------

 

fees of Lender related thereto, the liability of Borrower and such guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

20.

PATRIOT ACT NOTIFICATION. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed into
law October 26, 2001 (“Patriot Act”), Lender is required to obtain, verify and
record information that identifies Borrower, which information includes the
names and addresses of Borrower and other information that will allow Lender to
identify Borrower in accordance with the Patriot Act.

21.

NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

[Balance of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WEST\269892266.4

355157- 00016215

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement on the day
and year above written.

 

BORROWER:

 

LENDER:

 

 

 

ADESTO TECHNOLOGIES CORPORATION

 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION

 

By

 

/s/ Ron Shelton

 

By

 

/s/ Christopher Hill

Name:

 

RON SHELTON

 

Name:

 

CHRISTOPHER HILL

Title:

 

CHIEF FINANCIAL OFFICER

 

Title:

 

SENIOR VICE PRESIDENT

 

 

Address for Notices:

 

 

 

Address for Notices:

1250 Borregas Avenue

 

55 Almaden Blvd.

Sunnyvale, CA 94089

 

San Jose, CA 95113

 

 

 

Fax: (405) 423-8510

 

 

 

 

Fax:

408.400.0721

 

 

 

 

 

 

 

 

 

 

WEST\269892266.4

355157- 00016216

--------------------------------------------------------------------------------

 

 

Exhibit 1.10

 

THIRD PARTY

SECURITY AGREEMENT

This Third Party Security Agreement (this “Agreement”) is made and entered into
as of July 7, 2016 by and between ARTEMIS ACQUISITION LLC (“Grantor”), and
WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION (the “Bank”).

RECITALS

Bank proposes to enter into a transaction with ADESTO TECHNOLOGIES CORPORATION
(“Borrower”), pursuant to a Business Financing Agreement dated as of July 7,
2016, as amended from time to time (the “Loan Agreement”).  Grantor expects to
derive economic benefit from Bank’s doing so and dealing with Borrower in
accordance with the Loan Agreement, and has entered into a Guaranty of even date
herewith with respect to the present and future obligations of Borrower to Bank
(as amended from time to time, the “Guaranty”). Grantor wishes to secure
performance and payment of all obligations to Bank under the Guaranty and
otherwise (the “Guarantor Obligations”) with substantially all of Grantor’s
assets. All terms used without definition in this Agreement shall have the
meaning assigned to them in the Loan Agreement.  All terms used without
definition in this Agreement or in the Loan Agreement shall have the meaning
assigned to them in the Uniform Commercial Code.

NOW, THEREFORE, Grantor and the Bank agree as follows:

1. Grant of Security Interest.  To secure all of the Guarantor Obligations,
Grantor grants to the Bank a security interest in the property described in
Exhibit A (the “Collateral”).

2. Grantor’s Representations and Warranties.  Grantor represents and warrants as
follows:

(a) Authorization. Grantor has authority and has obtained all approvals and
consents necessary to enter into this Agreement, and Grantor’s execution,
delivery and performance of this Agreement will not violate or conflict with any
law, agreement, or other instrument or writing to which Grantor is party or by
which Grantor is bound.

(b) Title. The Collateral is owned by Grantor and is free of all liens,
encumbrances and other security interests other than Permitted Liens.

(c) Solvency, Payment of Debts. Grantor is solvent and able to pay Grantor’s
debts as they mature.

(d) Further Representations. Grantor further represents, warrants, and covenants
that (i) Grantor is not in default under any agreement under which Grantor owes
any money, or any agreement, the violation or termination of which could
reasonably have a material adverse effect on Grantor; (ii) the information
provided to Bank on or prior to the date of this Agreement is true and correct
in all material respects; (iii) all financial statements and other information
provided to Bank fairly present Grantor's financial condition, and there has not
been a material adverse change in the financial condition of Grantor since the
date of the most recent of the financial statements submitted to Bank; (iv)
Grantor is in compliance with all laws and orders applicable to Grantor where
the failure to be in compliance could reasonably be expected to have a material
adverse effect on Grantor; (v) Grantor is neither a party to any litigation nor
is the subject of any government investigation, and Grantor has no knowledge of
any pending litigation or investigation or the existence of circumstances that
reasonably could be expected to give rise to such litigation or investigation
where there is a reasonable probability of an adverse determination regarding
Grantor which could reasonably be expected to result in a material adverse
effect on Grantor; (vi) Grantor’s principal residence is located at the address
specified in Section 11; and (vii) no representation or other statement made by
Grantor to Bank contains any untrue statement of a material fact or omits to
state a material fact necessary to make any statements made to Bank not
misleading.

3. Covenants.

(a) Encumbrances. Grantor shall not grant a security interest in any of the
Collateral other than to Bank or Permitted Liens or execute any financing
statements covering any of the Collateral in favor of any person other than Bank
other than in connection with Permitted Liens

 

WEST\270005860.2

355157-000162

1

 

 

--------------------------------------------------------------------------------

 

(b) Use of Collateral. The Collateral will not be used for any unlawful purpose
or in any way that will void any insurance required to be carried in connection
therewith. Grantor will keep the Collateral free and clear of liens other than
Permitted Liens and adverse claims and, as appropriate and applicable, will keep
it in good condition and repair, and will clean, shelter, and otherwise care for
the Collateral in all such ways as are considered good practice by owners of
like property.

(c) Indemnification. Grantor shall indemnify Bank against all losses, claims,
demands and liabilities of any kind caused by the Collateral.

(d) Perfection of Security Interest. Grantor shall execute and deliver such
documents as Bank reasonably deems necessary to create, perfect and continue the
security interest in the Collateral contemplated hereby.

(e) Insurance of Collateral.

(i) Grantor, at Grantor’s expense, shall keep the Collateral insured against
loss or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar circumstances in the locations where Grantor’s residence is located on
the date hereof. Grantor shall also maintain insurance relating to Grantor’s
ownership and use of the Collateral in amounts and of a type that are customary.

(ii) All such policies of insurance shall be in such form, with such companies,
and in such amounts as reasonably satisfactory to Bank. All such policies of
property insurance shall contain a Bank’s loss payable endorsement, in a form
satisfactory to Bank, showing Bank as an additional loss payee thereof and all
liability insurance policies shall show Bank as an additional insured, and shall
specify that the insurer agrees to give at least twenty (20) days notice to Bank
before canceling its policy for any reason (ten (10) days’ notice for
non-payment of premiums). Upon Bank’s request, Grantor shall deliver to Bank
certified copies of such policies of insurance and evidence of the payments of
all premiums therefor. All proceeds payable under any such policy shall, at the
option of Bank, be payable to Bank to be applied on account of the Guarantor
Obligations.

(f) Binding Agreement. Anything herein to the contrary notwithstanding, (a)
Grantor shall remain liable under the contracts and agreements included in the
Collateral to the extent set forth therein to perform all of Grantor’s duties
and obligations thereunder to the same extent as if this Agreement had not been
executed; (b) the exercise by Bank of any of the rights granted hereunder shall
not release Grantor from any of Grantor’s duties or obligations under the
contracts and agreements included in the Collateral; and (c) Bank shall not have
any obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall Bank be obligated to perform
any of the obligations or duties of Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

(g) Instruments. Grantor will deliver and pledge to Bank all Instruments that
are part of the Collateral duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Bank.

(h) Records. Grantor shall prepare and keep, in accordance with generally
accepted accounting principles consistently applied, complete and accurate
records regarding the Collateral and, if and when requested by Bank, shall
prepare and deliver a complete and accurate schedule of all the Collateral in
such detail as Bank may reasonably require.

(i) Inspection of Grantor’s Books. Grantor shall permit Bank or its designee at
reasonable times and from time to time to inspect Grantor’s books, records and
properties and to audit and to make copies of extracts from such books and
records.

(j) Fees and Costs. Grantor shall pay all expenses, including reasonable
attorneys’ fees, incurred by Bank in the preservation, realization, enforcement
or exercise of any Bank’s rights under this Agreement.

(k) Taxes. Grantor will pay all taxes on or before the date such taxes are due,
and will comply with all laws and orders applicable to Grantor.

(l) Negative Covenants. Grantor will not (i) make any Investments other than
Permitted Investments, or loans or advances to, any person other than as
approved in writing by Bank or Permitted Indebtedness, (ii) acquire any assets
other than as approved in writing by Bank other than Permitted Investments,
(iii) create, incur, assume or be or remain liable with respect to any
Indebtedness other than Indebtedness to Bank or other Indebtedness as approved
in writing by Bank, (iv) move, dispose of or encumber any portion of Grantor’s
assets, other than as approved in writing by Bank or Permitted Indebtedness, (v)
create, incur, assume or suffer to exist any lien with respect to any of
Grantor’s property other than Permitted Liens, or assign or otherwise convey any
right to receive

 

WEST\270005860.2

355157-000162

2

 

 

--------------------------------------------------------------------------------

 

income, including the sale of any of Grantor’s accounts, (vi) maintain or invest
any of Grantor’s property with a Person other than Bank unless such Person has
entered into an account control agreement with Bank in form and substance
satisfactory to Bank, or (vii) permit the inclusion in any contract to which
Grantor becomes a party of any provisions that could restrict or invalidate the
creation of a security interest in any of Grantor’s property other than
customary restrictions in in-bound licenses of intellectual property, real
property and equipment leases.

(m) Further Assurances. At any time and from time to time, upon the written
request of Bank, and at the sole expense of Grantor, Grantor shall promptly and
duly execute and deliver any and all such further instruments and documents and
take such further action as Bank may reasonably deem desirable to obtain the
full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (a) to secure all consents and approvals
necessary or appropriate for the grant of a security interest to Bank in any
Collateral held by Grantor or in which Grantor has any rights not heretofore
assigned, (b) filing any financing or continuation statements under the UCC with
respect to the security interests granted hereby, (c) transferring Collateral to
Bank’s possession (if a security interest in such Collateral can be perfected by
possession), (d) placing the interest of Bank as lienholder on the certificate
of title (or other evidence of ownership) of any vehicle owned by Grantor or in
or with respect to which Grantor holds a beneficial interest and (e) using its
best efforts to obtain waivers of liens from landlords and mortgagees. Grantor
also hereby authorizes Bank to file any such financing or continuation statement
without the signature of Grantor.  If any amount payable under or in connection
with any of the Collateral is or shall become evidenced by any Instrument, such
Instrument, other than checks and notes received in the ordinary course of
business, shall be duly endorsed in a manner satisfactory to Bank and delivered
to Bank promptly upon Grantor’s receipt thereof.

4. Events of Default. The occurrence of any Event of Default under the Loan
Agreement, or the failure by Grantor to perform any obligations under the
Guaranty within five (5) business days after receipt of Bank’s written notice
with respect thereto, or the material breach of any representation under this
Agreement, or the failure to perform any obligation under Section 3 of this
Agreement, shall constitute an “Event of Default” under this Agreement.

5. Remedies on Default.  Upon the occurrence of an Event of Default, Bank shall
have all rights, privileges, powers and remedies provided by law, including, but
not limited to, exercise of any or all of the following remedies.

(a) Bank may declare all amounts outstanding under the Loan Agreement and the
Guaranty to be immediately due and payable, and thereupon all such amounts shall
be and become immediately due and payable to the Bank.

(b) Bank may dispose of the Collateral in accordance with applicable law.

(c) Bank may use, operate, consume and sell the Collateral in its possession as
appropriate for the purpose of performing Grantor’s obligations with respect
thereto to the extent necessary to satisfy the obligations of Grantor.

(d) All payments received and amounts realized by Bank shall be promptly applied
and distributed by the Bank in the following order of priority:

(i) first, to the payment of all costs and expenses, including reasonable legal
expenses and attorneys fees, incurred or made hereunder by Bank, including any
such costs and expenses of foreclosure or suit, if any, and of any sale or the
exercise of any other remedy under this Section 5, and of all taxes, assessments
or liens superior to the lien granted under this Agreement; and

(ii) second, to the payment to Bank of the amount then owing under the Loan
Agreement.

6. Power of Attorney. Grantor hereby appoints Bank, Grantor’s attorney-in-fact
to prepare, sign and file or record, for Grantor in Grantor’s name, any
financing statements, applications for registration and like papers and to take
any other action deemed by Bank necessary or desirable in order to perfect the
security interest of the Bank hereunder, to dispose of any Collateral, and to
perform any obligations of Grantor hereunder, at Grantor’s expense, but without
obligation to do so.

7. Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative.  Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
California Uniform Commercial Code (the “UCC”), by law, or in equity.  No
exercise by Bank of one right or remedy shall be deemed an election, and no
waiver by Bank of any Event of Default on Borrower’s or Grantor’s part shall be
deemed a continuing waiver. No delay by Bank shall constitute a waiver,
election, or acquiescence by it. No waiver by Bank shall be effective unless
made in a written document signed on behalf of Bank and then shall be effective
only in the specific instance and for the specific purpose for which it was
given.

 

WEST\270005860.2

355157-000162

3

 

 

--------------------------------------------------------------------------------

 

8. Amendment of Loan Documents. Grantor authorizes Bank, without notice or
demand and without affecting its liability hereunder, from time to time to (a)
renew, extend, or otherwise change the terms of any Loan Document, or any part
thereof; (b) take and hold security for the payment of any Loan Document, and
exchange, enforce, waive and release any such security; and (c) apply such
security and direct the order or manner of sale thereof as Bank in its sole
discretion may determine.

9. Grantor Waivers. Grantor waives any right to require Bank to (a) proceed
against Borrower, any other guarantor or any other person; (b) proceed against
or exhaust any security held from Borrower; (c) marshal any assets of Borrower;
or (d) pursue any other remedy in Bank’s power whatsoever.  Bank may, at its
election, exercise or decline or fail to exercise any right or remedy it may
have against Borrower or any security held by Bank, including without limitation
the right to foreclose upon any such security by judicial or nonjudicial sale,
without affecting or impairing in any way the liability of Grantor hereunder.
Grantor waives any defense arising by reason of any disability or other defense
of Borrower or by reason of the cessation from any cause whatsoever of the
liability of Borrower. Grantor waives any setoff, defense or counterclaim that
Borrower may have against Bank. Grantor waives any defense arising out of the
absence, impairment or loss of any right of reimbursement or subrogation or any
other rights against Borrower. Until all obligations under the Guaranty have
been satisfied, Grantor shall have no right of subrogation or reimbursement,
contribution or other rights against Borrower, and Grantor waives any right to
enforce any remedy that Bank now has or may hereafter have against Borrower.
Grantor waives all rights to participate in any security now or hereafter held
by Bank. Grantor waives all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Agreement and of the existence, creation, or incurring of
new or additional indebtedness. Grantor assumes the responsibility for being and
keeping himself informed of the financial condition of Borrower and of all other
circumstances bearing upon the risk of nonpayment of any indebtedness or
nonperformance of any obligation of Borrower, warrants to Bank that Grantor will
keep so informed, and agrees that absent a request for particular information by
Grantor, Bank shall have no duty to advise Grantor of information known to Bank
regarding such condition or any such circumstances. Grantor waives the benefits
of California Civil Code sections 2809, 2810, 2819, 2845, 2847, 2848, 2849,
2850, 2899 and 3433.

10. Borrower Insolvency. If Borrower becomes insolvent or is adjudicated
bankrupt or files a petition for reorganization, arrangement, composition or
similar relief under any present or future provision of the United States
Bankruptcy Code, or if such a petition is filed against Borrower, and in any
such proceeding some or all of any indebtedness or obligations under the Loan
Documents are terminated or rejected or any obligation of Borrower is modified
or abrogated, or if Borrower’s obligations are otherwise avoided for insolvency,
bankruptcy or any similar reason, Grantor agrees that Grantor’s liability
hereunder shall not thereby be affected or modified and such liability shall
continue in full force and effect as if no such action or proceeding had
occurred.  This Agreement shall continue to be effective or be reinstated, as
the case may be, if any payment must be returned by Bank upon the insolvency,
bankruptcy or reorganization of Borrower, Grantor, any other person, or
otherwise, as though such payment had not been made.

11. Notices. Unless otherwise provided in this Agreement, all notices or demands
by any party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by telefacsimile to Grantor or to Bank, as the case may be, at its addresses set
forth below:

 

If to Grantor:

 

ARTEMIS ACQUISITION LLC

 

 

c/o ADESTO TECHNOLOGIES CORPORATION

 

 

1250 Borregas Ave. Sunnyvale, CA 94089

 

 

Tel: (408) 400-0578.

 

 

 

If to Bank:

 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION

 

 

55 Almaden Boulevard, Suite 100

 

 

San Jose, California 95113

 

 

Attn:

 

 

 

 

Fax: (405) 423-8510

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

12. Jury Trial Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
IN CONNECTION WITH THE

 

WEST\270005860.2

355157-000162

4

 

 

--------------------------------------------------------------------------------

 

OBLIGATIONS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY OBLIGATION, OR
THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  EACH PARTY REPRESENTS AND WARRANTS THAT
IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR ITSELF THE NECESSITY TO REVIEW
THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY AND VOLUNTARILY WAIVES ALL RIGHTS
TO A JURY TRIAL.

13. Reference Provision.

13.1 In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

13.2 With the exception of the items specified in Section 13.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

13.3 The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

13.4 The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted.  Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

13.5 The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

13.6 The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever.  Unless otherwise ordered based upon good cause shown, no party
shall be entitled to “priority” in conducting discovery, depositions may be
taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service. All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.

13.7 Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted

 

WEST\270005860.2

355157-000162

5

 

 

--------------------------------------------------------------------------------

 

before the referee, and the referee will be provided a courtesy copy of the
transcript.  The party making such a request shall have the obligation to
arrange for and pay the court reporter.  Subject to the referee’s power to award
costs to the prevailing party, the parties will equally share the cost of the
referee and the court reporter at trial.

13.8 The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California.  The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference.  Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and
conclusive.  The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee.  The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

13.9 If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time.  The limitations with respect
to discovery set forth above shall apply to any such arbitration proceeding.

13.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

14. General Provisions.

14.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by Grantor without Bank’s prior written consent, which consent may be
granted or withheld in Bank’s sole discretion.  Bank shall have the right
without the consent of or notice to Grantor to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.

14.2 Indemnification. Grantor shall defend, indemnify and hold harmless Bank and
its officers, employees, and agents against:  (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and (b) all losses or Bank
Expenses in any way suffered, incurred, or paid by Bank as a result of or in any
way arising out of, following, or consequential to transactions between Bank and
Grantor whether under this Agreement, or otherwise (including without limitation
reasonable attorneys’ fees and expenses), except for losses caused by Bank’s
gross negligence or willful misconduct.

14.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

14.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

14.5 Amendments in Writing, Integration. This Agreement cannot be amended or
terminated orally. All prior agreements, understandings, representations,
warranties, and negotiations between the parties hereto with respect to the
subject matter of this Agreement, if any, are merged into this Agreement and the
Loan Documents.

14.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

 

WEST\270005860.2

355157-000162

6

 

 

--------------------------------------------------------------------------------

 

14.7 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding, any Guarantor Obligations remain outstanding, or Bank has
any obligation to make Credit Extensions to Borrower.  The obligations of
Grantor to indemnify Bank with respect to the expenses, damages, losses, costs
and liabilities described in Section 14.2 shall survive until all applicable
statute of limitations periods with respect to actions that may be brought
against Bank have run.

[Balance of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WEST\270005860.2

355157-000162

7

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth above.

 

GRANTOR:

 

 

 

 

BANK:

 

 

 

 

 

 

 

 

ARTEMIS ACQUISITION LLC

 

 

WESTERN ALLIANCE BANK, AN ARIZONA

CORPORATION

 

By:

Adesto Technologies Corporation,

 

 

 

 

as sole member and manager of

 

By:

/s/ Christopher Hill

 

Arternis Acquisition LLC

 

 

 

 

 

 

Name:

Christopher Hill

 

 

By:

/s/ Narbeh Derhacobian

 

 

 

 

 

Name:

Narbeh Derhacobian

 

Title:

Senior Vice President

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






 

WEST\270005860.2

355157-000162

8

 

 

--------------------------------------------------------------------------------

 

DEBTOR:

ARTEMIS ACQUISITION LLC

SECURED PARTY:

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION

 

EXHIBIT A

COLLATERAL DESCRIPTION ATTACHMENT

TO THIRD PARTY SECURITY AGREEMENT

“Collateral” means all of Grantor’s rights and interest in any and all personal
property, whether now existing or hereafter acquired or created and wherever
located, and all products and proceeds thereof and accessions thereto, including
but not limited to the following (collectively, the “Collateral”): (a) all
accounts (including  health care insurance receivables), chattel paper
(including  tangible  and  electronic  chattel  paper), inventory (including all
goods held for sale or lease or to be furnished under a contract for service,
and including returns and repossessions), equipment (including all accessions
and additions thereto), instruments (including promissory notes), investment
property (including securities and securities entitlements), documents
(including negotiable documents), deposit accounts, letter of credit rights,
money, any commercial tort claim of Grantor which is now or hereafter identified
by Grantor or Bank, general intangibles (including payment intangibles and
software), goods (including fixtures) and all of Grantor’s books and records
with respect to any of the foregoing, and the computers and equipment containing
said books and records; and (b) any and all cash proceeds and/or noncash
proceeds thereof, including without limitation, insurance proceeds, and all
supporting obligations and the security therefore or for any right to payment.
Notwithstanding the foregoing, the Collateral does not include (a) more than 65%
of the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Grantor of any Foreign Subsidiary which shares entitle
the holder thereof to vote for the election of directors or any other matter;
(b) rights held under a license or lease that are not assignable by their terms
without the consent of the licensor or lessor thereof (but only to the extent
such restriction on assignment is enforceable under applicable law); and (c) any
interest of Grantor as a lessee under an equipment lease if Grantor is
prohibited by the terms of such lease from granting a security interest in such
lease or under which such an assignment or lien would cause a default to occur
under such lease; provided, however, that upon termination of such prohibition,
such interest shall immediately become Collateral without any action by Grantor
or Bank.

 

WEST\270005860.2

355157-000162

9

 

 

--------------------------------------------------------------------------------

 

Exhibit 1.2

CORPORATE RESOLUTIONS TO BORROW

 

Borrower:

ADESTO TECHNOLOGIES CORPORATION

 

I, the undersigned Secretary or Assistant Secretary of ADESTO TECHNOLOGIES
CORPORATION (the “Corporation”), HEREBY CERTIFY that the Corporation is
organized and existing under and by virtue of the laws of the State of Delaware.

I FURTHER CERTIFY that attached hereto as Attachments A and Bare true and
complete copies of the Certificate of Incorporation, as amended, and the Bylaws
of the Corporation, each of which is in full force and effect on the date
hereof.

I FURTHER CERTIFY that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
(the “Resolutions”) were adopted.

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:

 

NAMES

 

POSITION

 

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

NARBEH DERHACOBIAN

 

PRESIDENT AND CEO OF

ADESTO TECHNOLOGIES CORPORATION

 

/s/ Narbeh Derhacobian

RON SHELTON

 

CHIEF FINANCIAL OFFICER OF

ADESTO TECHNOLOGIES CORPORATION

 

/s/ Ron Shelton

 

 

 

 

 

 

acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:

Borrow Money. To borrow from time to time from Western Alliance Bank, an Arizona
corporation (“Bank”), on such terms as may be agreed upon between the officers,
employees, or agents of the Corporation and Bank, such sum or sums of money as
in their judgment should be borrowed, without limitation.

Execute Loan Documents. To execute and deliver to Bank that certain Business
Financing Agreement dated as of July 7, 2016 (the “Financing Agreement”) and any
other agreement entered into between Corporation and Bank in connection with the
Financing Agreement, including any amendments, all as amended or extended from
time to time (collectively, with the Financing Agreement, the “Loan Documents”),
and also to execute and deliver to Bank one or more renewals, extensions,
modifications, refinancings, consolidations, or substitutions for the Loan
Documents, or any portion thereof.

Grant Security. To grant a security interest to Bank in the Collateral described
in the Loan Documents, which security interest shall secure all of the
Corporation's Obligations, as described in the Loan Documents.

Negotiate Items. To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.

Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and

 

 

WEST\251049867.1

355157-000162

1

 

 

--------------------------------------------------------------------------------

 

received by Bank. Any such notice shall not affect any of the Corporation's
agreements or commitments in effect at the time notice is given.

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.

IN WITNESS WHEREOF, I have hereunto set my hand on July 7, 2016 and attest that
the signatures set opposite the names listed above are their genuine signatures.

 

CERTIFIED AND ATTESTED BY:

 

X

/s/ Ron Shelton

 

 

Secretary or Assistant Secretary of Corporation

 

 

 

 

WEST\251049867.1

355157-000162

2

 

 

--------------------------------------------------------------------------------

 

Exhibit 1.3

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of July 7, 2016, (the
“Agreement”) between WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION (“Lender”),
ADESTO TECHNOLOGIES CORPORATION and ARTEMIS ACQUISITION LLC (each a “Grantor”
and collectively, “Grantors”) is made with reference to (A) that certain
Business Financing Agreement, dated as of July 7, 2016 (as amended from time to
time, the “Loan Agreement”), between Lender and ADESTO TECHNOLOGIES CORPORATION
and (B) that certain Guaranty, dated as of July 7, 2016 (as amended from time to
time, the “Guaranty”), between Lender and ARTEMIS ACQUISITION LLC.
Terms  defined  in  the  Loan  Agreement or Guaranty have the
same  meanings  when  used  in  this Agreement.

For good and valuable consideration, receipt of which is hereby acknowledged,
each Grantor hereby covenants and agrees as follows:

To secure the obligations under the Loan Agreement and the Guaranty, ADESTO
TECHNOLOGIES CORPORATION and ARTEMIS ACQUISITION LLC respectively, grant to
Lender a security interest in all right, title, and interest of Grantors in any
of the following, whether now existing or hereafter acquired or created in any
and all of the following property (collectively, the “Intellectual Property
Collateral”):

(a) copyright rights, copyright applications, copyright registrations and like
protections in each work or authorship and derivative work thereof, whether
published or unpublished and whether or not the same also constitutes a trade
secret, now or hereafter existing, created, acquired or held (collectively, the
“Copyrights”), including the Copyrights described in Exhibit A;

(b) trademark and servicemark rights, whether registered or not, applications to
register and registrations of the same and like  protections, and the entire
goodwill of the business of Grantor connected with and symbolized by such
trademarks (collectively, the “Trademarks”), including the Trademarks described
in Exhibit B;

(c) patents, patent applications and like protections including without
limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same (collectively, the “Patents”),
including the Patents described in Exhibit C;

(d) mask work or similar rights available for the protection of semiconductor
chips or other products (collectively, the “Mask Works”);

(e) trade secrets, and any and all intellectual property rights in computer
software and computer software products;

(f) design rights;

(g) claims for damages by way of past, present and future infringement of any of
the rights included above, with the right, but not the obligation, to sue for
and collect such damages for said use or infringement of the intellectual
property rights identified above;

(h) licenses or other rights to use, where Grantor is the licensor or transferor
of any of the Copyrights, Patents, Trademarks, or Mask Works, and all license
fees and royalties arising from such use to the extent permitted by such license
or rights;

(i) amendments, renewals and extensions of any of the Copyrights, Trademarks,
Patents, or Mask Works; and

(j) proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

Notwithstanding anything to the contrary contained in this Agreement,
Intellectual Property Collateral does not include rights held under a license
that are not assignable by their terms without the consent of the licensor
thereof (but only to the extent such restriction on assignment is enforceable
under applicable law).

The rights and remedies of Lender with respect to the security interests granted
hereunder are in addition  to  those  set  forth  in  the  Loan  Agreement and
the  Guaranty, and  those  which  are  now or hereafter available to Lender as a
matter of law or equity.   Each right, power and remedy of Lender provided for
herein or in the Loan Agreement or the Guaranty, or now or hereafter existing at
law or in equity shall be cumulative and concurrent and shall be in addition to
every right, power or remedy provided for herein, and the exercise by Lender of
any one or more of such rights, powers or remedies does not preclude the
simultaneous or later exercise by Lender of any other rights, powers or
remedies.

[Balance of Page Intentionally Left Blank]

 

 

WEST\270005833.2

355157-000162

1

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

GRANTOR:

 

 

 

ADESTO TECHNOLOGIES CORPORATION

 

 

 

By:

/s/ Ron Shelton

 

 

 

Name:

RON SHELTON

 

 

 

Title:

CHIEF FINANCIAL OFFICER

 

 

 

Address for Notices:

 

Attn:

Ron Shelton, CFO

1250 Borregas Avenue

Sunnyvale, CA 94089

Tel:

(408) 419-4841

Fax:

(408) 419-4841

 

GRANTOR:

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

ARTEMIS ACQUISITION LLC

 

 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION

 

By:

Adesto Technologies Corporation,

 

 

 

 

as sole member and manager of

 

By:

/s/ Christopher Hill

 

Artemis Acquisition LLC

 

 

 

 

 

 

Name:

Christopher Hill

 

 

By:

/s/ Narbeh Derhacobian

 

 

 

 

 

Name:

Narbeh Derhacobian

 

Title:

Senior Vice President

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

Address for Notices:

 

 

Attn:

Mike Field

c/o ADESTO TECHNOLOGIES CORPORATION

 

55 Almaden Boulevard, Suite l00

1250 Borregas Ave,

 

San Jose, California 95113

Sunnyvale, CA 94089

 

Tel:

(408) 556-6501

Tel:

(408) 400-0578

 

Fax:

(408) 282-1681

 

 

 

 

 

 

 

 

WEST\270005833.2

355157-000162

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

COPYRIGHTS

Please Check if No Copyrights Exist ☑

 

Type of

Work:

Title:

International

Standard Serial

Number (ISSN):

Registration

Number:

Filing

Date:

Pre -

registered?

 

 

 

 

 

 

 

 

WEST\270005833.2

355157-000162

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

TRADEMARKS

Please Check if No Trademarks Exist ☐

 

Mark / Title:

U.S. Serial Number:

U.S. Registration

Number:

USPTO Reference

Number:

Filing

Date:

adesto

TECHNOLOGIES

85470629

4303684

 

11/11/11

CBRAM

85470550

4235215

 

11/11/11

Adesto

85470695

4193574

 

11/11/11

 

 

WEST\270005833.2

355157-000162

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

PATENTS

Please Check if No Patents Exist ☐

 

Title:

Patent Number:

Application/

Serial Number:

Issued or

Published?

Issued/Published

Date:

Programmable impedance element circuits and methods

8294488

 

Issued

10/23/12

Variable impedance memory device biasing circuits and methods

8498164

 

Issued

7/30/13

Resistive switching devices and methods of formation thereof

 

13767800

Published

2/14/13

Low power voltage regulator circuit for use in an integrated circuit device

6320454

 

Issued

11/20/01

Reference cell for high speed sensing in non-volatile memories

6411549

 

Issued

6/25/02

Method of establishing reference levels for sensing multilevel memory cell
states

6618297

 

Issued

9/9/03

Row decoder circuit for use in programming a memory device

6621745

 

Issued

9/16/03

Method of programming a multi-level memory device

6714448

 

Issued

3/30/04

Method of recovering overerased bits in a memory device

6724662

 

Issued

4/20/04

Approach for zero dummy byte flash memory read operation

6879535

 

Issued

4/12/05

Current sense amplifier

6946882

 

Issued

9/20/05

Method for identification of spi compatible serial memory devices

7032039

 

Issued

4/18/06

Dual stage voltage regulation circuit

7064529

 

Issued

6/20/06

Functional register decoding system for multiple plane operation

7099226

 

Issued

8/29/06

Method and apparatus of a smart decoding scheme for fast synchronous read in a
memory system

7143257

 

Issued

11/28/06

Column/sector redundancy cam fast programming scheme using regular memory core
array in multi-plane flash memory device

7196952

 

Issued

3/27/07

Method for fabricating a semiconductor memory cell

7214587

 

Issued

5/8/07

Semiconductor memory component in cross-point architecture

7215564

 

Issued

5/8/07

Resistive memory arrangement

7215568

 

Issued

5/8/07

Pmc memory circuit and method for storing a datum in a pmc memory circuit

7257014

 

Issued

8/14/07

Integrated semiconductor memory with an arrangement of nonvolatile memory cells,
and method

7277312

 

Issued

10/2/07

Redundant column read in a memory array

7296196

 

Issued

11/13/07

A memory device including electrical circuit configured to provide reversible
bias across the pmc memory cell to perform erase and write functions

7327603

 

Issued

2/5/08

Memory system and process for controlling a memory component to achieve
different kinds of memory characteristics on one and the same memory component

7337282

 

Issued

2/26/08

Read, write and erase circuit for programmable memory devices

7359236

 

Issued

4/15/08

Method for fabricating a resistive memory

7368314

 

Issued

5/6/08

 

WEST\270005833.2

355157-000162

 

 

 

--------------------------------------------------------------------------------

 

Title:

Patent Number:

Application/

Serial Number:

Issued or

Published?

Issued/Published

Date:

Memory having cbram memory cells and method

7372716

 

Issued

5/13/08

Channel discharging after erasing flash memory devices

7397699

 

Issued

7/8/08

Programmable memory device circuit

7426131

 

Issued

9/16/08

Resistively switching memory

7442605

 

Issued

10/28/08

Method for preventing over-erasing of unused column redundant memory cells in a
flash memory having single- transistor memory cells

7457167

 

Issued

11/25/08

Method for improving the thermal characteristics of semiconductor memory cells

7483293

 

Issued

1/27/09

Read, write and erase circuit for programmable memory devices

7483294

 

Issued

1/27/09

Resistive memory element with shortened erase time

7511294

 

Issued

3/31/09

Voltage reference circuit using programmable metallization cells

7514706

 

Issued

4/7/09

Cbram cell and cbram array, and method of operating thereof

7515454

 

Issued

4/7/09

Method and system for reducing soft-writing in a multi-level flash memory

7522455

 

Issued

4/21/09

Integrated circuit including resistivity changing memory cells

7538411

 

Issued

5/26/09

Implementation of column redundancy for a flash memory with a high write
parallelism

7551498

 

Issued

6/23/09

Resistive memory arrangement

7561460

 

Issued

7/14/09

Memory cell, memory device and method for the production thereof

7655939

 

Issued

2/2/10

Method for fabricating a solid electrolyte memory device and solid electrolyte
memory device

7658773

 

Issued

2/9/10

Method for fabricating an integrated device comprising a structure with a solid
electrolyte

7700398

 

Issued

4/20/10

A memory device including electrical circuit configured to provide reversible
bias across the pmc memory cell to perform erase and write functions

7715226

 

Issued

5/11/10

Method for manufacturing a cbram semiconductor memory

7718537

 

Issued

5/18/10

Integrated circuit, method for manufacturing an integrated circuit memory cell
array, memory module, and device

7732888

 

Issued

6/8/10

Memory component with memory cells having changeable resistance and fabrication
method therefor

7737428

 

Issued

6/15/10

Nor and nad memory arrangement of resistive memory elements

7746683

 

Issued

6/29/10

Method for manufacturing an integrated circuit including an electrolyte material
layer

7749805

 

Issued

7/6/10

Device and method for access time reduction by speculatively decoding non-memory
read commands on a serial interface

7769909

 

Issued

8/3/10

Solid electrolyte memory element and method for fabricating such a memory
element

7772614

 

Issued

8/10/10

Method for producing memory having a solid electrolyte material region

7829134

 

Issued

11/9/10

Method of manufacturing an integrated circuit, an integrated circuit and a
memory module

7888228

 

Issued

2/15/11

Method and system to access memory

7929356

 

Issued

4/19/11

 

WEST\270005833.2

355157-000162

 

 

 

--------------------------------------------------------------------------------

 

Title:

Patent Number:

Application/

Serial Number:

Issued or

Published?

Issued/Published

Date:

Method for producing memory having a solid electrolyte material region

8062694

 

Issued

11/22/11

Integrated circuits having programmable metallization cells (pmcs) and operating
methods therefor

8107273

 

Issued

1/31/12

Memory cells with an anode comprising intercalating material and metal species
dispersed therein

8115282

 

Issued

2/14/12

Method and system to access memory

8208315

 

Issued

6/26/12

Methods of manufacturing a semiconductor device; method of manufacturing a
memory cell, semiconductor device; semiconductor processing device, integrated
circuit having a memory cell

8268664

 

Issued

9/18/12

Variable impedance memory device having simultaneous program and erase, and
corresponding methods and circuits

8274842

 

Issued

9/25/12

Pmc-based non-volatile cam

8320148

 

Issued

11/27/12

Humanized antibodies against the beta-amyloid peptide

8323647

 

Issued

12/4/12

Reconfigurable memory arrays having programmable impedance elements and
corresponding methods

8331128

 

Issued

12/11/12

Methods of programming and erasing programmable metallization cells (pmcs)

8369132

 

Issued

2/5/13

Memory cell device and method of manufacture

8420481

 

Issued

4/16/13

Conducting bridge random access memory (cbram) device structures

8426839

 

Issued

4/23/13

Methods and circuits for temperature varying write operations of programmable
impedance elements*

8437171

 

Issued

5/7/13

Method for operating an integrated circuit having a resistivity changing memory
cell

8531863

 

Issued

9/10/13

Conductive filament based memory elements and methods with improved data
retention and/or endurance

8531867

 

Issued

9/10/13

Resistive switching element

 

11746393

Published

5/9/07

Contact structure and method for variable impedance memory element

 

13470286

Published

5/12/12

Resistive switching devices having alloyed electrodes and methods of formation
thereof

 

13558296

Published

7/25/12

Variable impedance memory element structure, methods of manufacture, and memory
devices containing the same

 

13445389

Published

4/12/12

Methods of programing and erasing programmable metallization cells (pmcs)

8625331

 

Issued

1/7/14

Read methods, circuits and systems for memory devices

8654561

 

Issued

2/18/14

PMC-based non-volatile cam

8659926

 

Issued

2/25/14

Erase and soft program within the erase operation for a high speed resistive
switching memory operation with aa controlled erased states

8659931

 

Issued

2/25/14

Cbram/reram with improved program and erase algorithms

8659954

 

Issued

2/25/14

Integrated circuit devices and systems having programmable impedance elements
with different response types

8675396

 

Issued

3/18/14

Circuits having programmable impedance elements

8687403

 

Issued

4/1/14

Circuits and methods for placing programmable impedance memory elements in high
impedance states

8730752

 

Issued

5/20/14

 

WEST\270005833.2

355157-000162

 

 

 

--------------------------------------------------------------------------------

 

Title:

Patent Number:

Application/

Serial Number:

Issued or

Published?

Issued/Published

Date:

Variable impedance memory device structure and method of manufacture including
programmable impedance memory cells and methods of forming the same

8829482

 

Issued

9/9/14

Programmable impedance memory elements, methods of manufacture, and memory
devices containing the same

8847191

 

Issued

9/30/14

Memory devices, architectures and methods for memory elements having dynamic
change in property

8854873

 

Issued

10/7/14

Resistive switching devices having a buffer layer and methods of formation
thereof

8866122

 

Issued

10/21/14

Programmable memory elements, devices and methods having physically localized
structure

8895953

 

Issued

11/25/14

Memory devices, circuits and, methods that apply different electrical conditions
in access operations

8902631

 

Issued

12/2/14

Resistive switching memory

8912517

 

Issued

12/16/14

Read operations and circuits for memory devices having programmable elements,
including programmable resistance elements

8913444

 

Issued

12/16/14

Current source circuits and methods for mass write and testing of programmable
impedance elements

8947907

 

Issued

2/3/15

Circuits and methods having programmable impedance elements

8947913

 

Issued

2/3/15

Programmable impedance memory elements with laterally extending cell structure

8952351

 

Issued

2/10/15

Memory cell device and method of manufacture

8952493

 

Issued

2/10/15

Resistive devices and methods of operation thereof

8953362

 

Issued

2/10/15

Circuits and methods for programming variable impedance elements

8976568

 

Issued

3/10/15

Memory devices, circuits and, methods that apply different electrical conditions
in access

8982602

 

Issued

3/17/15

Reverse program and erase cycling algorithms

8995167

 

Issued

3/31/15

Memory cells, devices and method with dynamic storage elements and programmable
impedance shadow elements

8995173

 

Issued

3/31/15

Resistive devices and methods of operation thereof

9001553

 

Issued

4/7/15

Safeguarding data through an smt process

9007808

 

Issued

4/14/15

Application of relaxation voltage pulses to programmable impedance elements
during read operations

9007814

 

Issued

4/14/15

Verify pulse delay to improve resistance window

9019745

 

Issued

4/28/15

Pre-conditioning circuits and methods for programmable impedance elements in
memory devices

9025396

 

Issued

5/5/15

Resistive switching memories

9029829

 

Issued

5/12/15

Ultra-deep power-down mode for memory devices

9037890

 

Issued

5/19/15

Programmable window of operation for cbram

9047948

 

Issued

6/2/15

Coding techniques for reducing write cycles for memory

9047975

 

Issued

6/2/15

Triggered cell annihilation for resistive switching memory devices

9053789

 

Issued

6/9/15

Memory elements and methods with improved data retention and/or endurance

9070877

 

Issued

6/30/15

Memory devices and methods for read and write operation to memory elements
having dynamic change in property

9099175

 

Issued

8/4/15

Resistive switching memory device with diode select

9099176

 

Issued

8/4/15

Solid electrolyte memory elements with electrode interface for improved
performance

9099633

 

Issued

8/4/15

 

WEST\270005833.2

355157-000162

 

 

 

--------------------------------------------------------------------------------

 

Title:

Patent Number:

Application/

Serial Number:

Issued or

Published?

Issued/Published

Date:

System architecture with multiple memory types, including programmable impedance
memory elements

9147464

 

Issued

9/29/15

Programmable impedance element circuits and methods

9159414

 

Issued

10/13/05

Resistive memory devices, circuits and methods having read current limiting

9165648

 

Issued

10/20/15

Memory devices, circuits and methods having data values based on dynamic change
in material property

9177639

 

Issued

11/3/15

Multi-port memory devices and methods having programmable impedance elements

9208870

 

Issued

12/8/15

Verify pulse delay to improve resistance window

9208876

 

Issued

12/8/15

Resistive switching devices having a switching layer and an intermediate
electrode layer and methods of formation thereof

9252359

 

Issued

2/2/16

Solid electrolyte based memory devices and methods having adaptable read
threshold levels

9305643

 

Issued

4/5/16

Fabrication methods of conducting bridge random access memory (cbram) device
structures

9306161

 

Issued

4/5/16

Latch circuit and methods with programmable impedance elements

9330755

 

Issued

5/3/16

Common plate switching reduction in resistive switching memory devices

9336868

 

Issued

5/10/16

Circuits having programmable impedance elements and vertical access devices

9343667

 

Issued

5/17/16

Sensing data in resistive switching memory devices

9361975

 

Issued

6/7/16

Circuits and methods for placing programmable impedance memory elements in high
impedance states

9368198

 

Issued

6/14/16

Capacitor arrangements using a resistive switching memory cell structure

9368206

 

Issued

6/14/16

Prototyping integrated circuit devices with programmable impedance elements

9373398

 

Issued

6/21/16

Two terminal resistive access devices and methods of formation thereof

9373786

 

Issued

6/21/16

Memory devices and methods having write data permutation for cell wear reduction

 

13626721

Published

9/25/12

Network interface with logging

 

13716357

Published

12/17/12

Programmable impedance memory elements and corresponding methods

 

14195787

Published

3/3/14

Nonvolatile memory elements having conductive structures with semimetals and/or
semiconductors

 

14217256

Published

3/17/14

Serial memory device alert of an external host to completion of an internally
self-timed operation

 

14516261

Published

10/16/14

Resistive switching memory

 

14552250

Published

11/24/14

Resistive devices and methods of operation thereof

 

14599654

Published

1/19/15

Resistive switching element

 

11746393

Published

5/9/07

Current sense amplifier

6946882

 

Issued

9/20/05

Cbram cell and cbram array, and method of operating thereof

7515454

 

Issued

4/7/09

Method for fabricating a solid electrolyte memory device and solid electrolyte
memory device

7658773

 

Issued

2/9/10

Method of operating a resistive memory device with a ramp-up/ramp-down
program/erase pulse

9165644

 

Issued

10/20/15

 

WEST\270005833.2

355157-000162

 

 

 

--------------------------------------------------------------------------------

 

Title:

Patent Number:

Application/

Serial Number:

Issued or

Published?

Issued/Published

Date:

Concurrent read and write operations in a serial flash device

 

14719814

Published

5/22/15

Programmable resistive memory elements with electrode interface layer and memory
devices including the same

 

14791412

Published

7/4/15

Ultra-deep power-down mode for memory devices

 

14698205

Published

4/28/15

 

 

 

WEST\270005833.2

355157-000162

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 1.4

INSURANCE AUTHORIZATION LETTER

In accordance with the insurance coverage requirements of the Business Financing
Agreement dated as of July 7, 2016 (the “Agreement”) between WESTERN ALLIANCE
BANK, AN ARIZONA CORPORATION (“Lender”), and ADESTO TECHNOLOGIES CORPORATION
(“Borrower”), coverage is to be provided as set forth below:

 

COVERAGE:

 

All risk including liability and property damage.

 

 

 

INSURED:

 

ADESTO TECHNOLOGIES CORPORATION

 

 

 

 

LOCATION(s) OF COLLATERAL:

 

 

 

1.

 

1250 Borregas Avenue, Sunnyvale, CA 94089

 

 

 

2.

 

1925 Zanker Avenue, San Jose CA 95112

 

Insuring Agent:

 

HUB International

 

 

 

 

 

Address:

 

180 Sutter Street

 

 

 

 

 

 

 

San Francisco CA 94104

 

 

 

 

 

Phone Number:

 

415-529-3475

 

 

 

 

 

Fax Number:

 

 

 

ADDITIONAL INSURED AND LOSS PAYEE:

Lender, as its respective interests may appear below.

LENDER:

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION

55 Almaden Blvd.

San Jose, CA 95113

Attn: Note Dept

Fax # 408-689-8542

Phone # 408-423-8500

The above coverage is to be provided prior to funding the Agreement. Borrower
hereby agrees to pay for the coverage above and by signing below acknowledges
its obligation to do so.

 

Signature:

 

/s/ Ron Shelton

Title:

 

CFO

Date:

 

July 7, 2016

 

 

WEST\269906068.2

355157-000162

--------------------------------------------------------------------------------

Exhibit 1.5

 

BORROWER: ADESTO TECHNOLOGIES CORPORATION

 

GUARANTOR: ARTEMIS ACQUISITION LLC

 

GUARANTY

To:

WESTERN ALLIANCE BANK, an Arizona corporation

1. The Guaranty. For valuable consideration, the undersigned (“Guarantor”)
hereby unconditionally guarantees and promises to pay promptly to WESTERN
ALLIANCE BANK, AN ARIZONA CORPORATION (“Lender”), or order, in lawful money of
the United States, any and all Indebtedness of ADESTO TECHNOLOGIES CORPORATION
(“Borrower”) to Lender when due, whether at stated maturity, upon acceleration
or otherwise, and at all times thereafter. The liability of Guarantor under this
Guaranty is not limited as to the principal amount of the Indebtedness
guaranteed and includes, without limitation, liability for all interest, fees,
indemnities (including, without limitation, hazardous waste indemnities), and
other costs and expenses relating to or arising out of the Indebtedness. The
liability of Guarantor is continuing and relates to any Indebtedness, including
that arising under successive transactions which shall either continue the
Indebtedness or from time to time renew it after it has been satisfied. This
Guaranty is cumulative and does not supersede any other outstanding guaranties,
and the liability of Guarantor under this Guaranty is exclusive of Guarantor’s
liability under any other guaranties signed by Guarantor. If more than one
individual or entity sign this Guaranty, their obligations under this Guaranty
shall be joint and several.

2. Definitions. As used herein:

(a) “Borrower” means the individual or the entity named in Paragraph 1 of this
Guaranty and, if more than one, then any one or more of them.

(b) “Guarantor” means the individual or the entity signing this Guaranty and, if
more than one, then any one or more of them, jointly and severally.

(c) “Indebtedness” means any and all debts, liabilities, and obligations of
Borrower to Lender, now or hereafter existing, whether voluntary or involuntary
and however arising, whether direct or indirect or acquired by Lender by
assignment, succession, or otherwise, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, held or to
be held by Lender for its own account or as agent for another or others, whether
Borrower may be liable individually or jointly with others, whether recovery
upon such debts, liabilities, and obligations may be or hereafter become barred
by any statute of limitations, and whether such debts, liabilities, and
obligations may be or hereafter become otherwise unenforceable. Indebtedness
includes, without limitation, any and all obligations of Borrower to Lender for
reasonable attorneys’ fees and all other costs and expenses incurred by Lender
in the collection or enforcement of any debts, liabilities, and obligations of
Borrower to Lender.

3. Obligations Independent. The obligations hereunder are independent of the
obligations of Borrower or any other guarantor, and a separate action or actions
may be brought and prosecuted against Guarantor whether action is brought
against Borrower or any other guarantor or whether Borrower or any other
guarantor be joined in any such action or actions. Anyone executing this
Guaranty shall be bound by its terms without regard to execution by anyone else.

4. Rights of Lender. Guarantor authorizes Lender, without notice or demand and
without affecting its liability hereunder, from time to time to: (a) renew,
compromise, extend, accelerate, or otherwise change the time for payment, or
otherwise change the terms, of the Indebtedness or any part thereof, including
increase or decrease of the rate of interest thereon, or otherwise change the
terms of the Indebtedness; (b) receive and hold security for the payment of this
Guaranty or any Indebtedness and exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any such security; (c) apply such
security and direct the order or manner of sale thereof as Lender in its
discretion may determine; and (d) release or substitute any Guarantor or any one
or more of any endorsers or other guarantors of any of the Indebtedness.

5. Guaranty to be Absolute. Guarantor agrees that until the Indebtedness has
been paid in full and any terminated, Guarantor shall not be released by or
because of the taking, or failure to take, any action that might in any manner
or to any extent vary the risks of Guarantor under this Guaranty or that, but
for this paragraph, might discharge or otherwise reduce, limit, or modify
Guarantor’s obligations under this Guaranty. Guarantor waives and surrenders any
defense to any liability under this Guaranty based upon any such action,
including but not limited to any action of Lender described in the immediately
preceding paragraph of this Guaranty. It is the express intent of Guarantor that
Guarantor’s obligations under this Guaranty are and shall be absolute and
unconditional.

1

r. 4.6.11

WEST\269975468.2

355157-000162

--------------------------------------------------------------------------------

 

6. Guarantor’s Waivers of Certain Rights and Certain Defenses. Guarantor waives:
(a) any right to require Lender to proceed against Borrower, proceed against or
exhaust any security for the Indebtedness, or pursue any other remedy in
Lender’s power whatsoever; (b) any defense arising by reason of any disability
or other defense of Borrower, or the cessation from any cause whatsoever of the
liability of Borrower other than the indefeasible satisfaction in full, in cash
of all Obligations; (c) any defense based on any claim that Guarantor’s
obligations exceed or are more burdensome than those of Borrower; and (d) the
benefit of any statute of limitations affecting Guarantor’s liability hereunder.
No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other waiver contained in this Guaranty.

7. Waiver of Subrogation. Until the Indebtedness has been paid in full and any
commitments of Lender or facilities provided by Lender with respect to the
Indebtedness have been terminated, Guarantor agrees not to exercise or assert
any right of subrogation, reimbursement, indemnification, and contribution
(contractual, statutory, or otherwise) including, without limitation, any claim
or right of subrogation under the Bankruptcy Code (Title 11, United States Code)
or any successor statute, arising from the existence or performance of this
Guaranty, and Guarantor waives any right to enforce any remedy which Lender now
has or may hereafter have against Borrower, and waives any benefit of, and any
right to participate in, any security now or hereafter held by Lender.

8. Waiver of Notices. Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of intent to accelerate, notices of acceleration, notices of
any suit or any other action against Borrower or any other person, any other
notices to any party liable on the Indebtedness (including Guarantor), notices
of acceptance of this Guaranty, and notices of the existence, creation, or
incurring of new or additional Indebtedness.

9. Waivers of Other Rights and Defenses.

(a) Guarantor waives any rights and defenses that are or may become available to
Guarantor by reason of Sections 2787 to 2855, inclusive, of the California Civil
Code until the Obligations have been indefeasibly satisfied in full in cash and
any commitments of Lender or facilities provided by Lender with respect to the
Obligations have been terminated.

(b) Guarantor waives all rights and defenses that Guarantor may have because any
of the Indebtedness is secured by real property. This means, among other things:
(i) Lender may collect from Guarantor without first foreclosing on any real or
personal property collateral pledged by Borrower; and (ii) if Lender forecloses
on any real property collateral pledged by Borrower: (1) the amount of the
Indebtedness may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (2) Lender may collect from Guarantor even if Lender, by foreclosing
on the real property collateral, has destroyed any right Guarantor may have to
collect from Borrower. This is an unconditional and irrevocable waiver of any
rights and defenses Guarantor may have because any of the Indebtedness is
secured by real property. These rights and defenses include, but are not limited
to, any rights or defenses based upon Section 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure.

(c) Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.

10. Security. To secure all of Guarantor's obligations hereunder, Guarantor has
entered into a certain Third Party Security Agreement, of even date herewith,
with Lender (the “Security Agreement”).

11. Subordination. Any obligations of Borrower to Guarantor, now or hereafter
existing, including but not limited to any obligations to Guarantor as subrogee
of Lender or resulting from Guarantor’s performance under this Guaranty, are
hereby subordinated to the Indebtedness. In addition to Guarantor’s waiver of
any right of subrogation as set forth in this Guaranty with respect to any
obligations of Borrower to Guarantor as subrogee of Lender, Guarantor agrees
that, if Lender so requests, Guarantor shall not demand, take, or receive from
Borrower, by setoff or in any other manner, payment of any other obligations of
Borrower to Guarantor until the Indebtedness has been paid in full and any
commitments of Lender or facilities provided by Lender with respect to the
Indebtedness have been terminated. If any payments are received by Guarantor in
violation of such waiver or agreement, such payments shall be received by
Guarantor as trustee for Lender and shall be paid over to Lender on account of
the Indebtedness, but without reducing or affecting in any manner the liability
of Guarantor under the other provisions of this Guaranty. Any security interest,
lien, or other encumbrance that Guarantor may now or hereafter have on any
property of Borrower is hereby subordinated to any security interest, lien, or
other encumbrance that Lender may have on any such property.

2

r. 4.6.11

WEST\269975468.2

355157-000162

--------------------------------------------------------------------------------

 

12. Revocation of Guaranty.

(a) Guarantor absolutely, unconditionally, knowingly, and expressly waives any
right to revoke this Guaranty as to future Indebtedness and, in light thereof,
all protection afforded Guarantor under Section 2815 of the California Civil
Code. Guarantor fully realizes and understands that, upon execution of this
agreement, Guarantor will not have any right to revoke this Guaranty as to any
future Indebtedness and, thus, may have no control over such Guarantor’s
ultimate responsibility for the Indebtedness. If, contrary to the express intent
of this agreement, any such revocation is effective notwithstanding the
foregoing waiver, Guarantor acknowledges and agrees that: (a) no such revocation
shall be effective until written notice thereof has been received by Lender; (b)
no such revocation shall apply to any Indebtedness in existence on such date
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof); (c)
no such revocation shall apply to any Indebtedness made or created after such
date to the extent made or created pursuant to a legally binding commitment of
Lender which is, or is believed in good faith by Lender to be, in existence on
the date of such revocation; (d) no payment by Borrower, or from any other
source, prior to the date of such revocation shall reduce the obligations of
such Guarantor hereunder; and (e) any payment by Borrower or from any source
other than such Guarantor, subsequent to the date of such revocation, shall
first be applied to that portion of the obligations, if any, as to which the
revocation by such Guarantor is effective (and which are not, therefore,
guarantied by such Guarantor hereunder), and, to the extent so applied, shall
not reduce the obligations of such Guarantor hereunder.

(b) Guarantor acknowledges and agrees that this Guaranty may be revoked only in
accordance with the foregoing provisions of this paragraph and shall not be
revoked simply as a result of any change in name, location, or composition or
structure of Borrower, the dissolution of Borrower, or the termination,
increase, decrease, or other change of any personnel or owners of Borrower.

13. Reinstatement of Guaranty. If this Guaranty is revoked, returned, or
cancelled, and subsequently any payment or transfer of any interest in property
by Borrower to Lender is rescinded or must be returned by Lender to Borrower,
this Guaranty shall be reinstated with respect to any such payment or transfer,
regardless of any such prior revocation, return, or cancellation.

14. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Indebtedness is stayed upon the insolvency, bankruptcy, or
reorganization of Borrower or otherwise, all such Indebtedness guaranteed by
Guarantor shall nonetheless be payable by Guarantor immediately if requested by
Lender.

15. No Deductions. All payments by Guarantor hereunder shall be paid in full,
without setoff or counterclaim or any deduction or withholding whatsoever,
including, without limitation, for any and all present and future taxes. In the
event that Guarantor or Lender is required by law to make any such deduction or
withholding, Guarantor agrees to pay on behalf of Lender such amount directly to
the appropriate person or entity, or if the Guarantor cannot legally comply with
the foregoing, Guarantor shall pay to Lender such additional amounts as will
result in the receipt by Lender of the full amount payable hereunder. Guarantor
shall promptly provide Lender with evidence of payment of any such amount made
on Lender’s behalf.

16. Information Relating to Borrower. Guarantor acknowledges and agrees that it
shall have the sole responsibility for, and has adequate means of, obtaining
from Borrower such information concerning Borrower’s financial condition or
business operations as Guarantor may require, and that Lender has no duty, and
Guarantor is not relying on Lender, at any time to disclose to Guarantor any
information relating to the business operations or financial condition of
Borrower.

17. Borrower’s Authorization. Where Borrower is a corporation, partnership,
trust, or limited liability company, it is not necessary for Lender to inquire
into the powers of Borrower or of the officers, directors, partners, members,
managers, or agents acting or purporting to act on its behalf, and any
Indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder, subject to any limitations on Guarantor’s
liability set forth herein.

18. Information Relating to Guarantor. Guarantor authorizes Lender to verify or
check any information given by Guarantor to Lender, check Guarantor’s credit
references, verify employment, and obtain credit reports. Guarantor acknowledges
and agrees that the authorizations provided in this paragraph apply to any
individual general partner of Guarantor and to Guarantor’s spouse and any such
general partner’s spouse if Guarantor or such general partner is married and
lives in a community property state.

3

r. 4.6.11

WEST\269975468.2

355157-000162

--------------------------------------------------------------------------------

 

19. Guarantor’s Covenants. Until the Indebtedness has been paid in full and any
commitments of Lender or facilities provided by Lender with respect to the
Indebtedness have been terminated and each and every term, covenant, and
condition of this Guaranty is fully performed, Guarantor agrees:

(a) to provide the following financial information and statements in form and
content acceptable to Lender, and such additional information as requested by
Lender from time to time:

(i) Guarantor’s annual financial statements upon request of Lender. These
financial statements must be audited, (with an opinion satisfactory to Lender)
by a Certified Public Accountant (“CPA”) acceptable to Lender;

(ii) Guarantor’s quarterly financial statements upon request of Lender. These
financial statements must be certified and dated by an authorized financial
officer of Guarantor;

(iii) copies of Guarantor’s federal income tax return (with all forms K-1
attached) together with a statement of any contributions made by Guarantor to
any subchapter S corporation or trust, and, if requested by Lender, copies of
any extensions of the filing date.

20. Taxes. Guarantor represents and warrants that it is organized and resident
in the United States of America. If Guarantor must make a payment under this
Guaranty, Guarantor represents and warrants that it will make the payment from
one of its U.S. resident offices to a U.S. office of Lender so that no
withholding tax is imposed on the payment. If notwithstanding the foregoing,
Guarantor makes a payment under this Guaranty to which withholding tax applies,
then Guarantor shall pay any taxes (other than taxes on net income (a) imposed
by the country or any subdivision of the country in which Lender’s principal
office or actual lending office is located and (b) measured by the United States
taxable income Lender would have received if all payments under or in respect of
this Guaranty were exempt from taxes levied by Guarantor’s country) that are at
any time imposed on any such payments under or in respect of this Guaranty
including, but not limited to, payments made pursuant to this paragraph.
Further, Guarantor shall also pay to Lender, on demand, all additional amounts
that Lender specifies as necessary to preserve the after-tax yield Lender would
have received if such taxes had not been imposed.

21. Change of Status. Guarantor shall not enter into any consolidation, merger,
or other combination unless Guarantor is the surviving business entity. Further,
Guarantor shall not change its legal structure unless (a) Guarantor obtains the
prior written consent of Lender and (b) all Guarantor’s obligations under this
Guaranty are assumed by the new business entity.

22. Notices. All notices required under this Guaranty shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to the addresses on the signature page of this Guaranty, or sent by facsimile to
the fax numbers listed on the signature page, or to such other addresses as
Lender and Guarantor may specify from time to time in writing. Notices sent by
(a) first class mail shall be deemed delivered on the earlier of actual receipt
or on the fourth business day after deposit in the U.S. mail, postage prepaid,
(b) overnight courier shall be deemed delivered on the next business day, and
(c) telecopy shall be deemed delivered when transmitted.

23. Successors and Assigns. This Guaranty (a) binds Guarantor and Guarantor’s
executors, administrators, successors, and assigns, provided that Guarantor may
not assign its rights or obligations under this Guaranty without the prior
written consent of Lender, and (b) inures to the benefit of Lender and Lender’s
indorsees, successors, and assigns. Lender may, without notice to Guarantor and
without affecting Guarantor’s obligations hereunder, sell, assign, grant
participations in, or otherwise transfer to any other person, firm, or
corporation the Indebtedness and this Guaranty, in whole or in part. Guarantor
agrees that Lender may disclose to any assignee or purchaser, or any prospective
assignee or purchaser, of all or part of the Indebtedness any and all
information in Lender’s possession concerning Guarantor, this Guaranty, and any
security for this Guaranty.

24. Amendments, Waivers, and Severability. No provision of this Guaranty may be
amended or waived except in writing. No failure by Lender to exercise, and no
delay in exercising, any of its rights, remedies, or powers shall operate as a
waiver thereof, and no single or partial exercise of any such right, remedy, or
power shall preclude any other or further exercise thereof or the exercise of
any other right, remedy, or power. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision of this Guaranty.

25. Costs and Expenses. Guarantor agrees to pay all reasonable attorneys’ fees,
including allocated costs of Lender’s in-house counsel, and all other costs and
expenses which may be incurred by Lender (a) in the enforcement of this Guaranty
or (b) in the preservation, protection, or enforcement of any rights of Lender
in any case commenced by or against Guarantor or Borrower under the Bankruptcy
Code (Title 11, United States Code) or any similar or successor statute.

4

r. 4.6.11

WEST\269975468.2

355157-000162

--------------------------------------------------------------------------------

 

26. Governing Law and Jurisdiction. This Guaranty shall be governed by and
construed under the laws of the State of California. Guarantor irrevocably (a)
submits to the non-exclusive jurisdiction of any federal or state court sitting
in the State of California in any action or proceeding arising out of or
relating to this Guaranty and (b) waives to the fullest extent permitted by law
any defense asserting an inconvenient forum in connection therewith. Service of
process by Lender in connection with such action or proceeding shall be binding
on Guarantor if sent to Guarantor by registered or certified mail at its address
specified below.

27. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR ITSELF THE
NECESSITY TO REVIEW THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY AND
VOLUNTARILY WAIVES ALL RIGHTS TO A JURY TRIAL.

28. Reference Provision.

a. In the event the Jury Trial waiver is not enforceable, the parties elect to
proceed under this Judicial Reference Provision.

b. With the exception of the items specified in Section 28(c) below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

c. The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

d. The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

e. The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

f. The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days

5

r. 4.6.11

WEST\269975468.2

355157-000162

--------------------------------------------------------------------------------

 

after service. All disputes relating to discovery which cannot be resolved by
the parties shall be submitted to the referee whose decision shall be final and
binding.

g. Except as expressly set forth herein, the referee shall determine the manner
in which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

h. The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

i. If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

j. THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY
TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

29. Remedies. All rights and remedies provided in this Guaranty and any
instrument or agreement referred to herein are cumulative and are not exclusive
of any rights or remedies otherwise provided by law. Any single or partial
exercise of any right or remedy shall not preclude the further exercise thereof
or the exercise of any other right or remedy.

30. Severability. The illegality or unenforceability of any provision of this
Guaranty or any instrument or agreement referred to herein shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Guaranty or any instrument or agreement referred to herein.

[Balance of Page Intentionally Left Blank]

 

 

6

r. 4.6.11

WEST\269975468.2

355157-000162

--------------------------------------------------------------------------------

 

Executed as of July 7, 2016.

“Guarantor”

ARTEMIS ACQUISITION LLC

 

 

 

By: Adesto Technologies Corporation, as sole member and manager of Artemis
Acquisition LLC

 

 

 

 

 

By:

 

/s/ Narbeh Derhacobian

 

 

Name

 

NARBEH DERHACOBIAN

 

 

Title:

 

President and Chief Executive Officer

 

Address for notices to Lender:

 

Address for notices to Guarantor:

 

 

 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION

 

ARTEMIS ACQUISITION LLC

c/o ADESTO TECHNOLOGIES CORPORATION

 

 

 

55 Almaden Boulevard

 

1250 Borregas Ave.

San Jose, California 95113

 

Sunnyvale, CA 94089

Tel: (408) 556-6502

 

Tel: (408) 400-0578

Fax: (408) 423-8510

 

 

 

7

r. 4.6.11

WEST\269975468.2

355157-000162

--------------------------------------------------------------------------------

 

Exhibit 1.6

Company: ARTEMIS ACQUISITION LLC, a California limited liability company

THE  UNDERSIGNED hereby certifies that  ARTEMIS ACQUISITION LLC, a  California
limited  liability company (“Company”), is duly organized, existing and in good
standing as a

 

 

 

member-managed

 

X

manager-managed

 

limited liability company under and by virtue of the laws of the State of
California, and that the undersigned is the sole member and manager of Company.

and that Company’s name shown above is the complete and correct name of Company.

THE UNDERSIGNED FURTHER CERTIFIES that at a meeting of Company (or by other duly
authorized company action in lieu of a meeting), duly called and held, at which
all of the undersigned were present and voting, the following resolutions were
adopted:

BE IT RESOLVED, that any one (I) of the following named officers, employees, or
agents of the sole member and manager of Company, whose actual signatures are
shown below:

 

NAMES

 

POSITION

 

ACTUAL

SIGNATURES

 

 

 

 

 

 

Narbeh Derhacobian

 

 

President and CEO OF Adesto

Technologies Corporation

 

/s/ Narbeh Derhacobian

Ron Shelton

 

 

Chief Financial Officer of Adesto

Technologies Corporation

 

/s/ Ron Shelton

 

 

 

 

 

 

acting for and on behalf of the Company and as its act and deed be, and they
hereby are, authorized and empowered in the name of the Company:

Guaranty. The Company is authorized to guarantee loans and other extensions of
credit made to ADESTO TECHNOLOGIES CORPORATION (“Borrower”) by WESTERN ALLIANCE
BANK, AN ARIZONA CORPORATION (“Bank”), pursuant to a Guaranty executed in favor
of Bank (together with each document or agreement executed or delivered in
connection therewith including but not limited to that certain Third Party
Security Agreement between the Company and Bank dated as of July 7, 2016 and
that certain Intellectual Property Security Agreement between the Company and
Bank dated as of July 7, 2016, as each such document or agreement is amended
from time to time, collectively, the "Guaranty  Documents") and also to execute
and deliver to Bank one or more renewals, extensions, modifications,
refinancings, consolidations, or substitutions for the Guaranty Documents, or
any portion thereof.

Further Acts.  In the case of lines of credit, to designate additional or
alternate individuals as being authorized to do and perform such other acts and
things, to pay any and all fees and costs, and to execute and deliver such other
documents and agreements as they may in their discretion deem reasonably
necessary or proper in order to carry into effect the provisions of these
Resolutions.

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of Company's agreements or commitments in effect at the
time notice is given.

 

WEST\270005998.2

355157-000162

--------------------------------------------------------------------------------

 

THE UNDERSIGNED FURTHER CERTIFIES that the officers, employees, and agents of
Borrowers named above are duly elected, appointed, or employed by or for
Borrower, as the case may be, and occupy the positions set opposite their names;
that the foregoing Resolutions now stand of  record on the  books of  Company,
and that  the Resolutions are in full force and effect and have not been
modified or revoked in any manner whatsoever.

THE UNDERSIGNED FURTHER CERTIFIES that the Articles of Organization filed at the
California Secretary of State on July 9, 2012, and the Operating Agreement of
Company, dated as of July 10, 2012 in the form presented to Bank as of the date
hereof are true and correct, in full force and effect as of the date hereof, and
that no provision of either such document restricts the Company from entering
into, or performing its obligations under, the Guaranty Documents.

The undersigned officer of the sole member and manager of Company has read all
the provisions of this Limited Liability Company Resolution, and on behalf of
Company certifies and agrees to its terms.  This certificate is dated July 7,
2016.

By: Adesto Technologies Corporation,

as sole member and manager of Artemis Acquisition LLC

 

By:

/s/ Narbeh Derhacobian

 

Name:

Narbeh Derhacobian

 

Its:

President and Chief Executive Officer

 

 

 

WEST\270005998.2

355157-000162

--------------------------------------------------------------------------------

 

Exhibit 1.7

 

COMPLIANCE CERTIFICATE

 

TO:

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION (the “Lender”)

 

 

FROM:

ADESTO TECHNOLOGIES CORPORATION (the “Borrower”)

The undersigned authorized officer of Borrower hereby certifies that in
accordance with the terms and conditions of the Business Financing Agreement
between Borrower and Lender (the “Agreement”), (i) Borrower is in complete
compliance for the period ending July 6, 2016 with all required covenants except
as noted below and (ii) all representations and warranties of Borrower stated in
the Agreement are true and correct as of the date hereof. Attached herewith are
the required documents supporting the above certification. The Officer further
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

 

Complies

 

 

 

 

 

 

Consolidated monthly financial statements and Compliance Certificate

Within 30 days of the end of each calendar month

 

Yes

No

N/A

 

 

 

 

 

A/R & A/P Agings, Borrowing Base Certificate, Backlog Schedule, Deferred Revenue
Schedule, Inventory Sell-Through Report (one month in arrears),Credit
Memo/Adjustments Report

Monthly within 10 days thereafter

Yes

No

N/A

 

 

 

 

 

Consolidated annual financial statements (CPA audited) and lOK/IOQ

Upon filing with SEC

Yes

No

 

 

 

 

 

 

AIR & Collateral Audit

Prior to the initial Advance and annually thereafter

Yes

No

 

 

 

 

 

 

Board approved operating projections (including income statements, balance
sheets and cash flow statement.)

60 days after each FYE.

Yes

No

 

 

Financial Covenant

Required

Actual

 

Complies

 

 

 

 

 

 

 

Liquidity Ratio

1.15 to 1.00

~ 1.20 to 1.00 (1)

Yes

No

 

 

(1) Calculation  based on est payoff of op us debt of $ 10,508k + $150k
commitment fee

 

Deposits

Deposits held at Western Alliance Bank:

$

39k

Deposits held  outside of Western Alliance Bank:

$

14,524k

 

Comments Regarding Exceptions: See Attached.

 

BANK USE ONLY

 

 

 

 

 

 

 

 

 

Sincerely,

 

Received by

/s/ Lisa Chang

 

/s/ Ron Shelton

 

 

AUTHORIZED SIGNER

 

 

SIGNATURE

 

 

 

 

 

 

CFO

 

Date

7/6/16

 

 

TITLE

 

 

 

 

 

 

7/6/16

 

Verified

 

DATE

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

Compliance Status

YES

NO

 

 

 

WEST\269902313.2

355157-000162